


Exhibit 10.35

 

LEASE DEED

 

THIS LEASE DEED (‘Lease Deed’) is made at Chennai on this 26 day of May 2011.

 

BY AND BETWEEN

 

M/s DLF Assets Private Limited, a Company incorporated under the Companies Act,
1956 and having its registered office at 1-E, Jhandewalan Extension, Naaz Cinema
Complex, New Delhi — 110 055 (hereinafter referred to as “THE LESSOR” which
expression shall, unless it be repugnant to the context or meaning thereof, be
deemed to mean and include its successors and assigns) acting through its
signatory, Mr. A.C. Sachdev authorized vide Board Resolution dated 16.04.2009 of
the First Part.

 

AND

 

M/s Virtusa Software Services Pvt. Ltd., a company incorporated under the
CompaniesAct, 1956, and presently having its office in India at 1st Floor, 5th
Block, DLF IT Park —SEZ, 1/124 Mount Poonamallee Road, Manapakkam, Chennai —
600089 (hereinafter referred to as ‘THE LESSEE’ which expression shall, unless
it be repugnant to the context or meaning thereof, be deemed to mean and include
M/s Virtusa Software Services Pvt. Ltd. and its successors) having Permanent
Account Number AACCV6856G and Tax Deduction and Collection Account Number
CHEV08944F, acting through its authorized signatory Mr. Neeraj Dutt vide Board
Resolution dated 24th December, 2010 of the Second Part.

 

(Both THE LESSOR and THE LESSEE are collectively referred to as “the Parties”).

 

1

--------------------------------------------------------------------------------


 

A.                                   WHEREAS DLF Info City Developers (Chennai)
Limited, as owners of the said Plot described in Annexure III (a) of this Lease
Deed, has been granted approval for and notified as Developers at SEZ situated
at Chennai (SEZ unit) vide notification F-2/124/2006-SEZ dated 16th November,
2006 and approval letter No. F-2/124/2005- EPZ dated 22nd June, 2006.

 

B.                                     AND WHEREAS subsequently DLF Info City
Developers (Chennai) Limited has executed Co-Development Agreement dated 29th
November, 2006 for the purpose of development of the said SEZ unit with THE
LESSOR as well as a perpetual lease of the said Plot in favour of THE LESSOR.

 

C.                                     AND WHEREAS the Govt. of India, Ministry
of Commerce and Industry, Department of Commerce, SEZ Section vide their letter
No. F 2 / 124 / 2005 — EPZ dated 14th February, 2007 has also approved THE
LESSOR as a Co-Developer of the said SEZ unit.

 

D.                                    AND WHEREAS THE LESSOR is constructing
multi-storeyed buildings comprising of approx. 10 blocks with basements and
named as ‘DLF IT Park @ Chennai’ (hereinafter referred to as the “said Complex”)
in accordance with the building plans as shall be approved by the Chennai
Metropolitan Development Authority (CMDA) or from such other authorities as may
be needed to form the same as a Special Economic Zone under the rules framed by
the Government of India from time to time for its approval.

 

E.                                      AND WHEREAS THE LESSOR is seized and
possessed of the said Plot and the buildings to be constructed thereon, as per
the Master Plan to be approved by the Chennai Metropolitan Development Authority
(CMDA) and such other authorities as may be required and THE LESSOR being
competent to lease office spaces in the said Complex on the said Plot has agreed
to give on lease, office space in Block 10 (hereinafter referred to as the “said
Building”) as per detailed terms stipulated in this Lease Deed and Annexures
from I to XIII forming part of this Lease Deed.

 

F.                                      AND WHEREAS THE LESSEE being in need of
premises approximately 49,974 sq. ft. (approx. 4642.688 sq. mtrs.) in Block 10
(hereinafter referred to as the “Demised Premises”) to house its offices, has
sought from THE LESSOR a lease of the office space in the said Building being
constructed in the said Complex having a total area admeasuring approx.
7,039,168 sq. ft. more or less at site as described in Annexure III, from the
Lease Commencement Date, as per the terms stipulated herein.

 

G.                                     AND WHEREAS based on the above
representations made by THE LESSOR and after due inspection and verification of
the said Plot, said Building, ownership record of the said Plot, building and
other documents relating to the title, competency and all other relevant
details, THE LESSEE is satisfied in all respects

 

2

--------------------------------------------------------------------------------


 

with regard to the right, title and authority of THE LESSOR to enter into this
Lease Deed.

 

H.                                    AND WHEREAS THE LESSOR when permits THE
LESSEE to carry out the interiorworks in the Demised Premises, THE LESSEE,
agrees to pay THE LESSOR at 1.2 times of the actual cost of electricity, water,
charges for security services and other direct expenses incurred by THE LESSOR
on account of THE LESSEE during the fit out period. In the event the building is
already operational and THE LESSEE is carrying out the fit out works but does
not utilize the central air-conditioning for the Demised Premises during the
fit-out period; THE LESSEE shall be liable to pay fifty percent of the normal
maintenance charges for the same in addition to the power consumed in the
Demised Premises on Cost + 20% basis.THE LESSEE hereby confirms that it shall
carry out, implement and execute all interior works/designs of the Demised
Premises in compliance/adherence with the approval/ guidelines issued by THE
LESSOR from time to time for carrying out such interior works in the Demised
Premises.

 

THE LESSEE hereby confirms that it shall carry out, implement and execute all
interior works/designs of the Demised Premises in compliance/adherence with the
approval/ guidelines issued by THE LESSOR from time to time for carrying out
such interior works in the Demised Premises.

 

I.                                         THE LESSEE further confirms that it
shall obtain/has obtained all pre-requisite sanctions, approvals, licences, from
all the Statutory/Competent Authorities, which may be necessary for commencement
of its business in the Demised Premises. Upon assurances of THE LESSEE that it
shall strictly abide by the stipulations contained in this Deed, THE LESSOR has
agreed to give on lease to THE LESSEE the Demised Premises on the terms and
conditions recorded herein.

 

J. On THE LESSEE’s behalf Mr. Neeraj Dutt, the authorised signatory of this
Lease Deed, has negotiated the Lease Deed through Legal counsel, Mr. S T
Prashantha Kumar, ALMT Legal. On THE LESSOR’s behalf the lease has been
negotiated through Mr. Amit Grover, Head - Corporate Marketing (South & West
India).

 

K.                                    AND WHEREAS both the Parties have agreed
to enter into this Lease Deed on the terms and conditions stipulated in this
Lease Deed and Annexures I to XIII annexed hereto:

 

NOW THEREFORE IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES HERETO AS FOLLOWS:-

 

1.               THE LESSOR hereby leases out to THE LESSEE and THE LESSEE takes
on lease from the Lease Commencement Date i.e. 15th May, 2011 (as specified in
Annexure- II), an office space admeasuring an aggregate super built up area of
4,642.688 sq. mtrs (approx. 49,974 sq.ft.) on part of 7th Floor in Block 10 (as
shown in Annexure III(b) in DLF IT Park @ Chennai 1/124, Shivaji Gardens,
Moonlight Stop, Nandambakkam, Mount Poonamallee Road, Manapakkam, Chennai- 600
089) as more detailed in Annexure — II (hereinafter referred to as the “Demised
Premises”), the area calculations for which are defined in

 

3

--------------------------------------------------------------------------------


 

Annexure — IV to this Lease Deed, and also obtains the right to use only the
common areas in the said Building/said Plot to be used by THE LESSEE together
with other occupants in the said Building and the right to park cars in terms of
this Lease Deed, in the car /two wheeler parking spaces earmarked in the
basement(s)/stilt/surface/mechanical car /two wheeler parking spaces by THE
LESSOR.

 

2.               The rent as specified in this Lease Deed shall commence from
the Date of Rent Commencement as specified in Annexure — II. The car /two
wheeler parking space charges, maintenance and other charges as specified in
this Lease Deed shall commence from the Date of Rent Commencement as specified
in Annexure —II. Façade signage charges shall commence from the 13th month of
the Lease Tenure. The detailed calculations of rent, car/ two wheeler parking
space charges & security deposits payable by THE LESSEE during the period of
this lease are given in Annexure — V to this Lease Deed.

 

3.               THE LESSEE confirms that THE LESSEE shall not terminate the
Lease Deed during the Lock-in Period of Thirty Six (36) months from the Lease
commencement Date, as mentioned in Annexure II of this Lease Deed. However, THE
LESSEE can terminate the Lease Deed, without cause, at any time after the expiry
of Thirty (30) months from the Lease Commencement Date by giving prior notice in
writing or payment of rent and other dues in lieu of the notice to THE LESSOR as
per the notice period of Six (06) months mentioned in Annexure — II. In the
event of THE LESSEE terminating the Lease Deed before the expiry of Lock- in-
period, THE LESSOR shall also be entitled to payment of rent, car /two wheeler
parking space charges, façade signage charges (due for the year in which the
lease is terminated), maintenance charges, taxes and any other charges payable
under the lease deed etc., if any, for the entire unexpired period of the Lock-
in- period, from THE LESSEE and THE LESSEE undertakes to pay the said charges
without any objections whatsoever. The lock-in period shall also be applicable
to car /two wheeler parking spaces

 

THE LESSEE agrees that if THE LESSOR is constrained by the acts of THE LESSEE
which involve breaches / defaults of the Lease Deed or if THE LESSEE or its
bankers have dishonored the cheque(s) made in payment of various sums due under
the Lease Deed and THE LESSEE failing to rectify the breach/ default within 15
(Fifteen) days of intimation from THE LESSOR of such dishonour of cheque(s), THE
LESSOR shall be vested with a specific right to terminate this Lease Deed and
claim outstanding arrear of rent, maintenance charges, car /two wheeler parking
charges, signage charges, taxes and other charges payable under the Lease Deed
including the rent for the unexpired lock-in-period and THE LESSEE hereby
undertakes to pay the said sums without any demur or protest whatsoever and will
not raise any claims or disputes in this regard.

 

THE LESSOR’s right of terminating this Lease Deed shall be as contained in this
Clause and Clause 58 of the Annexure — I appended to the Lease Deed

 

4

--------------------------------------------------------------------------------


 

4.               THE LESSEE agrees, that in consideration of THE LESSOR granting
the right to use car/ two wheeler parking spaces as mentioned in Annexure — II
earmarked in the basement(s)/surface/mechanical car/ two wheeler parking spaces
(plan attached as Annexure —VII to this Lease Deed) to perform all its
obligations under this Lease Deed pertaining to use of car/ two wheeler parking
spaces. The lock-in period shall also be applicable to car /two wheeler parking
spaces.

 

5.               THE LESSEE shall not have the right to terminate this Lease
Deed and vacate the Demised Premises until the expiry of the Lock in period as
mentioned in Annexure — II starting from the Date of Lease Commencement. However
after expiry of the Lock in period, THE LESSEE may terminate the Lease Deed by
giving Six (06) months advance written notice or making the payments due in lieu
of such notice period. On such termination, within 15 days of THE LESSEE paying
all its dues under this Lease Deed and delivering peaceful, vacant and physical
possession of the Demised Premises, THE LESSOR shall refund all the refundable
security deposits without any interest thereon under this Lease Deed deposited
by THE LESSEE only after adjusting outstanding dues, if any.

 

THE LESSEE shall have an option to renew the Lease Deed for such term as
mentioned in Annexure — II by giving advance notice in writing six (6) months’
prior to the expiry of the first term of the Lease Deed. THE LESSOR may pursuant
to the notice of renewal received by THE LESSOR, execute and cause the renewed
Lease Deed to be registered, at the cost of THE LESSEE, and the renewed Lease
Deed shall be, to the extent possible, on the same lines hereof except only that
the rent (and correspondingly, the security deposits and signage charges if any)
shall be enhanced as mentioned in Annexure — II. Subject to clauses contained
herein, till the time Lease Deed is renewed THE LESSEE will continue to pay
rental at escalated rate and THE LESSOR will send the invoices at such escalated
rate, as mentioned in Annexure II of this Lease Deed. There shall be no lock in
period during the renewal term of the Lease Deed, however advance written notice
of six (06) months for termination by THE LESSEE shall be applicable as under
the initial Lease Deed.

 

THE LESSEE agrees that in case THE LESSEE terminates the Lease Deed prior to the
expiry of Lock- in -period as mentioned in Annexure — II to this Lease Deed,
then THE LESSEE hereby authorizes THE LESSOR to deduct from the deposits lying
with THE LESSOR, the entire rent, car/ two wheeler parking charges, façade
signage charges (due for the year in which the lease is terminated), maintenance
charges, taxes and any other sums due and payable under this Lease Deed for the
unexpired period of the Lock- in- period and such other sums due and payable
under this Lease Deed as on that date. Further, THE LESSEE undertakes to pay the
balance, if any, remaining after such adjustments, deductions on or before the
expiry of notice of termination or termination by THE LESSOR for breach of terms
and conditions contained in the Lease Deed by THE LESSEE.

 

In the event THE LESSEE terminates the Lease Deed prior to the expiry of lease
tenure and has also availed any rent free period (period between the Lease

 

5

--------------------------------------------------------------------------------


 

Commencement Date and Rent Commencement Date) during the lease tenure, an amount
equivalent to the proportionate rent free period extended for the unexpired
lease tenure shall be refunded by THE LESSEE to THE LESSOR or deducted from the
deposits lying with THE LESSOR.

 

6.               Within 15 days of THE LESSEE paying all its dues under this
Lease Deed and delivering peaceful, vacant and physical possession of the
Demised Premises on or before the last day of the validity of the Lease Deed,
THE LESSOR shall refund all the refundable security deposits without any
interest thereon under this Lease Deed deposited by THE LESSEE only after
adjusting outstanding dues, if any.

 

7.               The Lease Deed along with the Annexures annexed hereto
constitutes the entire agreement between the Parties and revokes and supersedes
all previous discussions written or oral, correspondence, MOU and/or any deeds
between the Parties. This Lease Deed shall not be changed or modified except by
written amendment duly agreed and signed by the Parties.

 

8.               That this Lease Deed is executed and registered in two sets
i.e. Original and Duplicate. The original Lease Deed duly executed and
registered in terms of this Lease Deed shall be retained by THE LESSEE and the
Duplicate copy of the Lease Deed shall be retained by THE LESSOR. The original
Lease Deed shall be produced by THE LESSEE as and when required by THE LESSOR.

 

9.               Failure of either Party to enforce at any time or for any
period of time the provisions hereof shall not be construed to be waiver of any
provisions or of the right thereafter to enforce each and every provision
hereof.

 

10.         THE LESSOR shall not be held responsible for any consequences or
liabilities under this Lease Deed if it is prevented in performing its
obligations under the terms of this Lease Deed by reason of laws or regulations,
action by any local body or authority, local or otherwise, riots, insurrection,
war, terrorist action, acts of God and unforeseen circumstances beyond its
control. The performance of THE LESSOR’s obligation under this Lease Deed shall
be subject to the regular payment of rent including other payments as stipulated
in this Lease Deed.

 

11.         The disputes or differences between THE LESSEE and THE LESSOR
pertaining to performance of the terms and conditions of this Agreement shall,
so far as possible, be settled amicably through consultation between authorised
representatives of the Parties. If after 15 days of consultation the Parties
fail to reach an amicable settlement on the disputes or differences pertaining
to the performance of this Agreement, such disputes or differences shall be
submitted to Arbitration for final adjudication. Reference to arbitration shall
be in accordance with the provisions of the Arbitration and Conciliation Act,
1996 and/or any statutory modifications thereto by an Arbitral Tribunal
consisting of three arbitrators. Each Party shall appoint its nominee arbitrator
and both the appointed nominee arbitrators shall appoint third arbitrator, who
shall be the Presiding Arbitrator. If the nominee arbitrators fail to reach a
consensus on the Presiding Arbitrator, the parties shall approach the Court for
appointment of a Presiding

 

6

--------------------------------------------------------------------------------


 

Arbitrator. The decision of the Presiding Arbitrator shall be final and binding
upon the Parties.

 

During the arbitration proceedings, both THE LESSEE and THE LESSOR shall
continue to fulfill their obligations under the Lease Deed.

 

The Civil Courts and High Court at Chennai, alone shall have jurisdiction for
the purposes of this agreement.

 

12.         That this Lease Deed and the rights and obligations of the Parties
under or arising out of this Lease Deed be construed and enforced in accordance
with the laws of India.

 

The terms and conditions agreed between THE LESSOR and THE LESSEE containing
interalia a) covenants and conditions to be observed and performed by THE
LESSEE, and b) covenants and conditions to be observed and performed by THE
LESSOR, are as per Annexures I to XIII of this Lease Deed. These Annexures I to
XIII shall form an integral part of this Lease Deed and shall be binding on THE
LESSOR and THE LESSEE.

 

THE LESSOR M/s DLF Assets Private Limited through its Authorized Signatory Shri
A.C. Sachdev authorized to execute Lease Deeds etc. has executed this Lease
Deed. This Lease Deed will be presented for registration before the Registering
Authority and got registered by Shri Ernest David, who has been authorized vide
Power of Attorney dated 18.03.2008 of the company to appear before the
Registering Authority and present for registration, acknowledge and get
registered the Deed executed by Shri A.C. Sachdev on behalf of THE LESSOR.

 

IN WITNESS WHEREOF the Parties hereto have set their hands to these presents on
the day, month and year first and above mentioned.

 

THE LESSOR:

 

SIGNED AND DELIVERED on behalf of the above named DLF Assets Private Limited
acting through Mr. A. C. Sachdev, its Authorized Signatory

 

 

In the presence of:

 

 

 

 

For and on behalf of

WITNESSES:

DLF Assets Private Limited

 

 

1.

 

 

/s/ A.C. Sachdev

 

 

 

(A.C. Sachdev)

 

AUTHORIZED SIGNATORY

 

7

--------------------------------------------------------------------------------


 

2.

 

 

 

THE LESSEE:

 

 

SIGNED AND DELIVERED on behalf of the above named Virtusa Software Services Pvt.
Ltd. acting through Mr. Neeraj Dutt, its Authorized Signatory:

 

In the presence of:

 

 

 

 

 

 

 

For and on behalf of

WITNESSES:

 

Virtusa Software Services Pvt. Ltd

 

 

 

 

1.

/s/ Sivakumar L.

 

 

 

 

 

 

 

 

 

/s/ Neeraj Dutt

 

 

 

 

 

 

 

(Neeraj Dutt)

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

2.

/s/ B. Rathinavel

 

 

 

8

--------------------------------------------------------------------------------

 

 

ANNEXURES

 

I

-

Detailed Terms and Conditions between THE LESSOR and THE LESSEE

 

 

 

II

-

Commercial Terms and Conditions

 

 

 

III

-

Description of the Plot

 

 

 

IV

-

Super Built-up area calculations

 

 

 

V

-

Statement of rent, Interest Free Refundable Security Deposit, Interest Free
Refundable Maintenance Security Deposit and Car/ Two Wheeler parking space
charges payable by THE LESSEE to THE LESSOR during the

lease

 

 

 

 

period.

 

 

 

VI

-

Monthly Maintenance and service expenditure (Indicative)

 

 

 

VII

-

Car/ Two Wheeler parking spaces earmarked for use by THE LESSEE.

 

 

 

VIII

-

Tentative Building Specifications

 

 

 

IX

-

Handover of Demised Premises for Occupation

 

 

 

X

-

THE LESSEE’s responsibility during interior fit-outs work,
additions/modifications/alterations of interior works and during the Lease
Tenure/Lease Renewal and operations during the lease period/ lease renewal

 

 

 

XI (a)

-

Charges for Power

 

 

 

XI (b)

-

Charges for Maintenance

 

 

 

XII

-

Merger and Amalgamation Undertaking

 

 

 

XIII

-

Electronic Clearing System Activation form

 

9

--------------------------------------------------------------------------------


 

ANNEXURE-I

 

Terms and conditions forming an integral part of the Lease Deed dated
                   between DLF Assets Private Limited and Virtusa Software
Services Pvt. Ltd., while not derogating from the mutual promises set out
therein:

 

TERMS AND CONDITIONS

 

1.                                      THE LESSOR shall charge and THE LESSEE
shall pay an initial bare shell rent Of Rs. 40/- (Rupees Forty only) per sq. ft.
per month as detailed in Annexure — II on the super built — up area of the
Demised Premises to be paid fully without any and all deductions whatsoever save
and except the deduction of tax at source, if applicable. The liability towards
payment of Service Tax and other taxes as applicable on monthly rents shall be
borne by THE LESSEE.

 

2.                                      THE LESSEE will have the First Right of
refusal (FRR) on approx 20,592 sq.ft. on part of 7th Floor in Block 10 till 15th
September, 2011 (Phase II). During this period, THE LESSOR will intimate THE
LESSEE of any client interested in the aforesaid space in writing.

 

THE LESSEE will revert on their interest on the aforesaid space within 10 days
of such intimation. If THE LESSEE does not reply within 10 days, then THE LESSOR
shall assume that THE LESSEE is not interested in the aforesaid space and THE
LESSOR will be free to offer the same to any other client and the FRR will
expire for THE LESSEE.

 

In case THE LESSEE is interested in taking up the aforesaid space during the
option period, THE LESSEE will within 10 days of written offer by THE LESSOR,
give in writing its confirmation to take up the space. The lease and rent for
this option shall commence upon expiry of 3 months from the date of exercise of
such option or 15th September, 2011 whichever is earlier. Lease documentation
for the aforesaid space shall be completed on the same format of original area
lease (Phase I) within 7 days of THE LESSEE’s confirmation to THE LESSOR for
taking up the space, subject to THE LESSEE obtaining prior SEZ approval.

 

However, the rent escalation for this space (Phase II) will be along with the
rent escalation for the Premises of Phase I. As such, the rent escalation for
both Phases will be on 15th July, 2014. All other terms & conditions will remain
same as that of Phase I except any rent free period agreed for Phase I.

 

3.                                      THE LESSEE shall pay to THE LESSOR or
its nominees/permitted assigns, by cheque / bank draft/ wire transfer payable as
detailed in Annexure II of this Lease Deed the rent and all other sums payable
under this Lease Deed. Payments to be done as per Annexure XIII. In case the
Rent Commencement Date is other than the first of the month, in such case THE
LESSEE shall pay Rent and other sum payable under the lease Deed in advance for
the portion of the month i.e. from the Rent Commencement Date to last day of the
month and also for the following month. Thereafter the rent and all other sums
payable under this Lease Deed shall

 

10

--------------------------------------------------------------------------------


 

be paid on the 1st day of each calendar month (due date) but not later than the
7th day, in advance for the month in respect of which such sums are payable.

 

4.                                      The rent is exclusive of all the taxes.
In addition to the rent payable for the Demised Premises as stipulated in this
Lease Deed, THE LESSEE shall also be liable to bear and pay on its sole account
the entire part of any and all levies, duties, taxes on Demised Premises, land
and building, charges, rates, cesses, fees, wealth-tax, penalties thereof (as
attributable due to THE LESSEE’s default in making such payments) etc.
imposed/demanded by the Central or the State Government / any local body and/or
other authorities and all increases and/or fresh impositions thereof as
applicable and attributable to the said Plot / said Building / Demised Premises
on and from the Lease Commencement Date.

 

THE LESSEE shall also be liable to fulfill any and all procedural requirements
as may be prescribed by the Central or the State Government/any local body/all
other authorities in connection with the clause above.

 

5.                                      In the event, any such fresh imposition
and/or increase as stated above in Clause 4 hereof is levied retrospectively,
the liability of THE LESSEE shall relate only to the period on and from the
Lease Commencement Date. The said amount shall be paid separately by THE LESSEE
to THE LESSOR as indicated below in terms of this Lease Deed. All such fresh
impositions and/or increases as above stated shall be paid by THE LESSEE to THE
LESSOR within fifteen (15) days of written demand by THE LESSOR to THE LESSEE,
giving details thereof duly supported with copies of the relevant documents, if
any, from the Central or State Government/local body / any and all authorities,
as the case may be. In the event any and all such levies, duties, taxes on
property, charges, rates, cesses, fees, wealth-tax, penalties (as attributable
due to THE LESSEE’s default in making such payments) etc., referred to above
and/or such fresh imposition and/or increase is payable by THE LESSEE directly
to the Central or State Government/local body/any and all authorities as the
case may be, THE LESSEE shall pay the same directly immediately upon the same
becoming due. Any default made by THE LESSEE in complying with the terms of the
clause under reference and clause 3, shall be entirely at the costs and
consequences of THE LESSEE and THE LESSEE shall be liable for payment/s of
penalties, outstanding dues arising there from.

 

6.                                      Power/ Electricity and Power back-up
Charges:

 

THE LESSEE shall pay by due date the bills for consumption of power/ electricity
in the Demised Premises as recorded in the meters or as demanded by THE LESSOR
or its nominees or assigns. The power/electricity for the Demised Premises
during interior works/lease tenure shall be supplied from Grid/ Utility
Companies. However, in case of non availability of power/ electricity from
grid/utility companies, THE LESSOR shall provide THE LESSEE with back up power
from their diesel/gas based generators. The charges for such power/ electricity
and back-up power will be as per Annexure XI (a).

 

A separate meter for recording power/ electricity consumption in the Demised

 

11

--------------------------------------------------------------------------------


 

Premises shall be provided by THE LESSOR for the supply of power/ electricity
from normal grid/utility companies subject to availability of such power/
electricity. The cost of such meter shall be borne by THE LESSEE.

 

A separate meter shall be provided by THE LESSOR for recording consumption of
power in the Demised Premises supplied through the back-up power. The cost of
such meter shall be borne by THE LESSEE.

 

Water Charges: THE LESSEE shall pay by due date the bills for consumption of
water in the Demised Premises as recorded in the meters or as demanded by THE
LESSOR or its nominees or assigns.

 

A separate meter for recording water consumption shall be provided in the
Demised Premises by THE LESSOR. The cost of such meter including any deposit
required shall be borne by THE LESSEE.

 

In case of there being common meter(s) for recording the consumption by THE
LESSEE jointly with the other tenants or occupants of the said Building, THE
LESSEE shall pay the proportionate cost of water calculated on the super
built-up area of the Demised Premises.

 

7.                                      Maintenance Charges: At present various
maintenance services, facilities and amenities within the said Plot / said
Building/Demised Premises and civic amenities in the said Complex where the
Demised Premises/said Building are located are being maintained by THE LESSOR,
or the nominees/ assigns of THE LESSOR. Maintenance services are as set out in
Annexure — VI to this Lease Deed, charges of which are payable to THE LESSOR or
nominees / assigns of THE LESSOR by THE LESSEE as per bills raised by THE LESSOR
or its nominees/assigns.

 

The maintenance charges for normal office hours/extra office hours/ 24*7
operations excluding Public and National Holidays shall be calculated at 1.2
times the actual expenditure being incurred payable from the Lease commencement
Date. The maintenance charges will be as per Annexure XI (b).

 

Maintenance services on National Holidays can only be provided if THE LESSEE
gets the requisite approval from the local administration/ competent
authority(ies) and not otherwise.

The maintenance charges shall be subject to deduction of Income Tax at source as
applicable, from time to time. Additional charges towards Service Tax (es) and
other taxes as applicable on maintenance charges, shall also be payable by THE
LESSEE.

 

On completion of the financial year, THE LESSOR/its nominees will provide THE
LESSEE audited certificate of expenditure towards Maintenance Charges incurred
during the said financial year. Any under-recovery by THE LESSOR/its nominees
shall become payable by THE LESSEE to the LESSOR /its nominees and any

 

12

--------------------------------------------------------------------------------


 

overrecovery by THE LESSOR/its nominees shall become refundable by LESSOR/its
nominees to THE LESSEE.

 

8.                                      THE LESSEE agrees that, in consideration
of THE LESSOR granting lease and THE LESSEE in consideration of taking on lease
the Demised Premises and due performance of all its obligations stipulated in
this Lease Deed, THE LESSEE shall pay and always maintain with THE LESSOR during
the entire term of this Lease Deed, an Interest Free Refundable Security Deposit
(“Interest Free Refundable Security Deposit”) for an amount as mentioned in
Annexure — II.

 

9.                                      THE LESSEE has paid an amount as
mentioned in Annexure II, as a portion of The Interest Free Refundable Security
Deposit, payable at the time of execution of the Memorandum of Understanding.
The sum as mentioned in Annexure — II, being the balance of the Interest Free
Refundable Security Deposit shall be paid by THE LESSEE simultaneous with the
signing of this Lease Deed.

 

10.                               Upon increase in rent as mentioned in Annexure
— II, the aforesaid Interest Free Refundable Security Deposit shall
automatically stand increased proportionately as mentioned in Annexure— II. The
increased amount of Interest Free Refundable Security Deposit shall be paid by
THE LESSEE along with the rent due for the month succeeding the month in which
the term of the Lease Deed is renewed.

 

11.                               The entire amount paid by THE LESSEE as
Interest Free Refundable Security Deposit during the lease period shall be kept
by THE LESSOR which shall be refunded by THE LESSOR to THE LESSEE without any
interest within 15 days of THE LESSEE surrendering peaceful, vacant and physical
possession of the Demised Premises in bare shell condition on expiry or earlier
termination of this Lease Deed, if any and subject to adjustment or deduction of
arrears of rent, charges and any other dues, if any, due and payable under this
Lease Deed or renewal thereof.

 

12.                               No Interest Free Refundable Maintenance
Security Deposit is payable by THE LESSEE to the LESSOR for Normal Office Hour
Operations or for 24x7 operations.

 

13.                                 After the said Lock- in- period, THE LESSEE
may terminate the lease by giving six (6) months’ prior notice in writing to THE
LESSOR or by payment of proportionate equivalent rent, car/ two wheeler parking
space charges, signage charges, maintenance charges, taxes and all other charges
/ sums stipulated under this Lease Deed in lieu of the notice period stipulated
herein. Upon the expiry of six (6) months from the date of notice, as aforesaid,
the lease shall stand terminated and THE LESSEE shall be liable to pay to THE
LESSOR the entire rent, car/ two wheeler parking charges, maintenance charges,
other charges, taxes etc. as set out in this Lease Deed for the period upto the
date of vacation of the Demised Premises and handing over vacant, peaceful and
physical possession of the Demised Premises.

 

That upon the expiry of lease or renewed lease as mentioned in Annexure — II or

 

13

--------------------------------------------------------------------------------


 

upon expiry or earlier termination during the initial lease period or renewed
period as stipulated above, this Lease Deed will expire and come to an end and
THE LESSEE shall pay to THE LESSOR for the period of occupation of the Demised
Premises till the date of vacation of the Demised Premises, the entire rent,
car/ two wheeler parking space charges, maintenance charges, other charges,
taxes etc. as set out in this Lease Deed and till handing over vacant, peaceful
and physical possession of the Demised Premises. If THE LESSEE fails to pay as
aforesaid and/ or hand over vacant, peaceful and physical possession of the
Demised Premises on the date of expiry of the last day of lease as contained in
this paragraph or termination by THE LESSOR for breach of terms and conditions
contained in the Lease Deed, THE LESSEE agrees to pay to THE LESSOR additional
rent calculated @ Rs.1,99,896/- (Rupees One Lakh Ninety Nine Thousand Eight
Hundred and Ninety Six only) per day for occupation of the Demised Premises by
THE LESSEE along with prevailing normal lease rentals and other charges under
this Lease Deed and in such an event THE LESSEE hereby authorizes THE LESSOR to
withhold without any interest the refund of all the refundable security deposits
lying with THE LESSOR. THE LESSEE confirms that the payment of such additional
rent is fair and reasonable and undertakes not to call in question the same. THE
LESSEE further agrees and authorizes THE LESSOR, in the event of such occupation
of the Demised Premises exceeding a period of three (3) months beyond the expiry
or last day of earlier termination of the lease, to forfeit all the refundable
security deposits lying with THE LESSOR and in addition to continue to be liable
and pay additional rent as given above in this para per day for the number of
days of such occupation beyond the expiry or earlier termination of the Lease
Deed along with normal prevailing lease rentals alongwith other charges under
this Lease Deed, till all payments due under the Lease Deed and in this clause
are paid and THE LESSEE hands over peaceful, vacant and physical possession of
the Demised Premises to THE LESSOR.

 

The above shall be without prejudice to the rights and remedies available to THE
LESSOR under this Lease Deed and/ or under any law for the time being in force.

 

14.                                 THE LESSEE shall pay every month in advance,
along with the rent, proportionate charges for the operation / maintenance /
service charges (more specifically detailed in Annexure —VI) in respect of the
central air-conditioning / heating plant, the cost of running, maintenance and
servicing of the service / utility lifts, generators, the cost of cleaning the
said Plot and said Building , maintenance of lawn/grounds/ cost of security
services, electricity charges, water charges and such other necessary/ancillary
expenses of and incidental to the preservation and maintenance of the said
Building / Plot in which the Demised Premises is located and for the adequate
provision of common services and facilities at a charge which shall be 1.2 times
the actual expenditure on a calculation based on pro rata basis corresponding to
the super built-up area of the Demised Premises.

 

15.                                 Subject to all local laws applicable, THE
LESSOR shall, through its architect identify the location(s) and provide space
for signage if available at the floor

 

14

--------------------------------------------------------------------------------


 

occupied by THE LESSEE, as approved by the architect and THE LESSEE shall be
allowed to put signage on such location(s). All taxes including service tax,
duties, rates, cesses, costs and charges relating to the signages payable to the
authorities concerned shall be borne and paid by THE LESSEE directly.

 

FAÇADE SIGNAGE

 

THE LESSEE will be allowed to put up a signage on the external façade of the
said Building, the size and the place of affixation of the signage will be as
per the approval by THE LESSOR’s architect free of any charges for initial
Twelve (12) months of the Lease Tenure, and thereafter at an annual payment of
Rs.6,00,000/- (Rupees Six Lakhs Only) payable in advance from the 13th month of
the Lease Tenure. These charges are on yearly basis and no refund/ adjustment
will be made, if the lease expires earlier or lease is terminated before the
completion of the year for which the payment is made in advance. All taxes
including service tax, duties, rates, cesses, costs and charges relating to the
signage, payable to the authorities concerned shall be borne and paid by THE
LESSEE directly. No signage of any kind either inside or outside shall be
allowed on the façade glass/ columns of the Demised Premises.

 

The above mentioned charges for the façade signage shall escalate together and
on the same rate as that of the escalation of bare shell rent, Interest Free
Refundable Security Deposit as stipulated in the Lease Deed.

 

16.                                 THE LESSOR reserves the Building Naming
rights inside and on the external façade of the said Building. The façade of the
said Building shall also be used by other Lessees for displaying their name and
advertisements as per THE LESSOR’s approval. THE LESSEE shall, at no point of
time, raise any objection on any ground whatsoever in relation to the same.

 

Upon naming the said Building, THE LESSOR and other Lessees of the said
Building, shall use such Building name in the business addresses for all
purposes. THE LESSEE shall further raise no objection if THE LESSOR is made to
display some other number or name on the said Building or in compliance of any
court order, government order, order of the local body etc.

 

17.                                 THE LESSEE shall not pay interest free
refundable deposit for bulk supply of electricity to THE LESSOR for 300 KVA of
power load. Further, THE LESSEE agrees to reimburse to THE LESSOR or any
authorized company /nominees / assigns of THE LESSOR, any costs, charges,
deposits, etc. as may be demanded by THE LESSOR or any authorized company
/nominees / assigns of THE LESSOR or any other agency supplying power to the
Demised Premises from time to time during the term of the Lease Deed/Renewed
Lease Deed for arranging bulk electricity supply to the said Plot / said
Building / Demised Premises and such deposits are to be payable on the basis of
proportionate electricity load provided to the Demised Premises and
proportionate load attributable to THE LESSEE in respect of common areas of the
said Plot / said Building. Any deposit to be refunded shall be refunded by THE
LESSOR to THE LESSEE after adjusting amounts, if any, due and payable by THE
LESSEE to

 

15

--------------------------------------------------------------------------------


 

THE LESSOR on the expiry and / or earlier termination of this Lease Deed and on
handing over the peaceful physical and vacant possession of the Demised Premises
by THE LESSEE to THE LESSOR.

 

It is however clarified that the above mentioned power load of 0.006 KVA per
sq.ft. of super built-up area is exclusive of power load for air conditioning
provided by THE LESSOR.

 

18.                                 The specifications and information as to the
materials used in construction of the Demised Premises are set out in Annexure -
VIII and any change in the specifications as set out in Annexure — VIII, if
desired by THE LESSEE, shall be implemented by THE LESSOR subject to feasibility
and approvals at a rate which shall be 1.2 times the actual cost which shall be
paid by THE LESSEE to THE LESSOR.

 

The terms and conditions quoted above are for bare shell condition of the
Demised Premises.

 

The entire cost of the finishing works related to the common passage including
the cost of the partition wall will be paid by THE LESSEE to THE LESSOR @ Rs. 15
per sq. ft. of the leased area on signing of the Lease Deed. This amount is non
refundable and THE LESSEE will not deduct this amount from the rent or any
amount payable by THE LESSEE under the Lease Deed. The Service Tax as applicable
shall be additional and shall be borne by THE LESSEE.

 

THE LESSEE shall construct the toilets within the Demised Premises at its own
cost.

 

The necessary electrical connection for the FCU/AHU to be done by THE LESSEE and
connected to THE LESSOR’s panel by doing the necessary modifications. Also, the
cost of chilled water piping/any electrical/plumbing/fire fighting modification
shall be borne by THE LESSEE.

 

HVAC plenum and lowside ducting needs to be done by THE LESSEE at its own cost.

 

Any dismantling of false ceiling of common areas for services provisioning by
THE LESSEE is to be made good(as per THE LESSOR’s specifications) by THE LESSEE
at their own cost.

 

Sprinkler tap — off: THE LESSEE has to take tap — off for down type Sprinklers
with installation of valves under supervision of Building services.

 

19.                                 THE LESSOR has provided to THE LESSEE car/
two wheeler parking spaces In the basement/surface/mechanical car parking/two
wheeler spaces as earmarked in Annexure — VII subject to payment of rent and
maintenance charges as per details mentioned in Annexure — II. In the event
additional car /two wheeler parking spaces are required by THE LESSEE, THE
LESSEE shall pay to THE LESSOR additional car /two wheeler parking space charges
as may be mutually

 

16

--------------------------------------------------------------------------------


 

agreed between the Parties hereto for every additional car parking/two wheeler
parking space provided by THE LESSOR, if available, on the same terms and
conditions applicable to rent, interest free refundable security deposit,
maintenance charges stipulated in this Lease Deed. The lock in period shall also
be applicable to the car/ two wheeler parking spaces.

 

In the event of THE LESSOR providing electro mechanical system for car/ two
wheeler parking spaces, the car/ two wheeler parking spaces as earmarked in
Annexure —VII may be re-allocated, provided, however, the number of car/two
wheeler parking spaces shall remain the same in terms of this Lease Deed.

 

The liability towards payment of Service Tax and other taxes as applicable shall
be borne by THE LESSEE.

 

20.                                 The use of car/ two wheeler parking spaces
in the basement(s)/surface/mechanical car/ two wheeler parking spaces in the
said Building shall be allowed to THE LESSEE only from 8 a.m. to 8 p.m. from
Monday to Friday and from 8 a.m. to 2.p.m. on Saturday, except Sundays Public
and National Holidays or on THE LESSEE’s specific operating hours. The above
timings shall, however, be subject to such restrictions as may be imposed by any
statutory authority or for security reason. THE LESSEE shall use the parking
spaces only for the purposes of parking its cars and for no other use. THE
LESSEE undertakes that it shall not make any constructions on the car /two
wheeler parking spaces or create obstruction of any kind on it or around these
spaces to hinder the movement of vehicles and persons. Further, without prior
permission in writing of THE LESSOR, overnight parking of vehicles shall not be
permitted for security reasons. Any usage of car/two wheeler parking spaces from
8 p.m. to 8 a.m. on weekdays and after 2 p.m. on Saturdays and any usage thereof
on Sundays, Public and National Holidays or beyond THE LESSEE’s specific
operating hours would entail additional charges as determined by THE LESSOR.

 

21.                                 All costs, charges, expenses including
penalties, payable on or in respect of execution and registration of this Lease
Deed and on all other instruments and deeds to be executed pursuant to this
Lease Deed , shall be borne and paid solely by THE LESSEE who shall be
responsible for compliance of the provisions of Indian Stamp Act, 1899. The
stamp duty and registration charges shall be paid by THE LESSEE to THE LESSOR at
the time of signing of the Lease Deed and in any case before the handover for
interior works. The Building Services will be released on registration of the
Lease Deed.

 

22.                                 THE LESSEE shall be liable to pay interest @
15% per annum on all amounts due and payable by THE LESSEE under this Lease Deed
for the period of delay beyond the due date. This is in addition to the rights
of THE LESSOR under clause 13 and Clause 59 of this Annexure-I given herein.

 

23.                                 THE LESSEE shall pay all amounts agreed to
be paid in the Lease Deed, provided, however, that the liability of THE LESSEE
for such payments shall be calculated proportionately to the super built-up area
of the Demised Premises and

 

17

--------------------------------------------------------------------------------


 

provided further that such liability shall commence from the date such revision
/ imposition/increase is effective or any subsequent date.

 

COVENANTS AND CONDITIONS TO BE OBSERVED AND PERFORMED BY THE LESSEE:

 

24.                                 THE LESSEE shall plan and distribute its
electrical loads in conformity with the electrical systems installed by THE
LESSOR and get these works executed after due approval in writing from THE
LESSOR. Provided further that, should modifications, additions, alterations be
required in the fire-fighting, electrical and other systems already installed,
THE LESSOR shall, if feasible make such changes and be entitled to recover from
THE LESSEE, all additional cost incurred on this account at a charge which shall
be 1.2 times of actual costs.

 

25.                                 To carry out day-to-day maintenance of the
Demised Premises and the fixtures and fittings installed therein and the normal
maintenance, minor repairs, including painting and distempering and polishing
the interiors of the Demised Premises at its own cost.

 

26.                                 That if THE LESSEE fails to make full
payments of rent, car/ two wheeler parking charges, façade signage charges,
Maintenance Charges of any kind and actual consumption charges of water, power
and electricity, air-conditioning or discharge any rates, taxes, duties imposed
upon the Demised Premises and payable by THE LESSEE in terms of this Lease
within 15 days of its due date, THE LESSOR shall be entitled, in its sole
discretion and with prior intimation, to stop supplying to THE LESSEE
electricity / air conditioning/ water and / or all other services in addition to
any other remedies/ actions THE LESSOR may take in its sole discretion. By doing
so, THE LESSOR shall have no responsibility or liability for any loss and
damage, if any, suffered by THE LESSEE and THE LESSEE shall not be entitled to
lodge any claim whatsoever against THE LESSOR as a result of such action.

 

27.                                 That the common areas, facilities and
amenities within the said Building shall be available for use only subject to
the timely payment of maintenance charges and THE LESSEE agrees, that in the
event of failure to pay maintenance charges within 15 days of the due date, THE
LESSEE shall not have the right to use or demand such common areas, facilities
and amenities. THE LESSEE shall have no ownership rights, title, interest or
claim whatsoever in the said Plot, common areas, facilities and amenities within
the said Building.

 

28.                                 Not to do or permit to be done any act or
thing which may render void or voidable any insurance relating to or in respect
of a part or the whole of the said Plot, the said Building or the Demised
Premises, or cause any increase in premium payable in respect thereof.

 

29.                                 To permit THE LESSOR and its agents along
with authorized representative of THE LESSEE, except in case of emergency(ies)
at all hours to enter into the Demised Premises for the purpose of inspection or
for any other purposes connected with or incidental to any maintenance issues
such as fire, safety and

 

18

--------------------------------------------------------------------------------

 

 

security of the Demised Premises and the said Building including any emergency
and/or unforeseen circumstances or in case of any inspection by any Government
agency or any inspection by THE LESSOR with the directions of Government Agency.
However, for periodic inspections, 2 days advance intimation will be given in
writing to THE LESSEE, except in case of emergency (ies).

 

30.                                 To hand over the Demised Premises in bare
shell condition together with THE LESSOR’s fixtures and fittings therein, in
good order and condition (reasonable wear and tear excepted) on the expiry
/earlier termination of the Lease, which ever is earlier.

 

31.                                 To use the Demised Premises as per zoning
plan only and shall not carry on or permit to be carried on in the Demised
Premises or in any part thereof any activities which shall be or are likely to
be unlawful, obnoxious or of nuisance, annoyance or disturbance to other
tenants/occupants of the said Building herein the Demised Premises are situated
or store any goods of hazardous or combustible nature or which are heavy so as
to affect the construction or the structure of the said Building or any part
thereof or in any manner interfere for common use.

 

32.                                 THE LESSEE has obtained the Unit Approvals
for the Demised Premises as on the date of signing of this Lease Deed.

 

THE LESSEE shall arrange to get their Unit Approvals for the Demised Premises
terminated and complete all formalities with regards to such termination at its
cost and expenses prior to the expiry of the Lease term / or renewal term
thereof.

 

In case of THE LESSEE’s failure to get the unit approvals terminated within the
aforesaid period, it will be assumed that the peaceful, vacant and physical
possession of the Demised Premises have not been handed over by THE LESSEE to
THE LESSOR on the expiry of the Lease Term and THE LESSOR shall be entitled to
claim damages, payments, dues in accordance with the terms of the Lease Deed.

 

33.                                 The Demised Premises shall be used by THE
LESSEE only and THE LESSEE shall not assign, transfer, mortgage, sublease or
grant leave & license or transfer or part with or share possession in any manner
whatsoever, of any portion of the Demised Premises.

 

In the event, THE LESSEE merges / amalgamates / consolidates and transfer its
assets with/to any entity on account of any merger/amalgamation/consolidation,
then a fresh Lease Deed shall be executed between THE LESSOR and the new
entity/transferee on the same terms and conditions as set forth in this Lease
Deed, subject to the new entity/ transferee obtaining prior SEZ approval. The
new entity shall execute an undertaking as per the draft attached. In case of
any outstanding dues payable by THE LESSEE to THE LESSOR as per Lease Deed, such
outstanding amounts should be included in the petition to the appropriate court
seeking permission for such merger/amalgamation/consolidation. THE LESSEE shall
ensure that before approval of the scheme of merger/ amalgamation by the court
having jurisdiction, the new entity executes an

 

19

--------------------------------------------------------------------------------


 

undertaking as per the format attached as the Annexure XII. Pending approval of
any merger/ amalgamation/ consolidation, THE LESSEE will continue to make all
payments payable as per the Lease Deed.

 

All costs, charges, expenses including penalties, payable on or in respect of
execution and registration of the fresh Lease Deed and on all other instruments
and deeds to be executed pursuant to the fresh Lease Deed, shall be borne and
paid solely by new entity/transferee who shall be responsible for compliance of
the provisions of Indian Stamp Act, 1899.

 

However, a fresh Lease Deed will not be executed by THE LESSOR till all dues are
cleared by THE LESSEE and related documents are given to THE LESSOR.

 

The aforesaid shall be subject to SEZ Acts and Rules but within the above
procedure.

 

34.                                 Subject to clause 46, THE LESSEE shall not
make any structural changes, additions or alterations in the Demised Premises
without prior consent of THE LESSOR in writing.

 

35.                                 Upon its taking possession of the Demised
Premises from THE LESSOR, THE LESSEE is satisfied that the construction work as
also various Installations as per Annexure-IX like electrification work,
sanitary fittings, water, sewerage connections, fire fighting equipment and
detection systems etc. are in good working condition and any issues, if any with
respect thereto, have been resolved and rectified before its taking possession
from THE LESSOR and that it shall not require THE LESSOR to perform any
construction work, installations, etc in the Demised Premises (except structural
repairs if any ) and there shall be no obligation whatsoever on the part of THE
LESSOR to repair, renovate, improvise or to do anything concerning the Demised
Premises, the said Building and the said Plot in any manner whatsoever.

 

36.                                 THE LESSOR has provided the fire fighting
and fire detection system in accordance with the Amendment no.3 to the National
Building Code of 1983 (SP7):1983 Part IV on each floor, common areas and
basements of the building.

 

When the Demised Premises are handed over to THE LESSEE for interior fit-out
works or when THE LESSEE carries any additional interior
works/modifications/alterations during the Lease period or renewed lease period,
THE LESSEE agrees that it shall carry out such work(s), without altering/
tampering with the fire fighting systems as installed therein. However, any
modifications / additions / alterations to the existing fire fighting system
shall be made by THE LESSEE with the prior written approval of THE LESSOR and by
providing alternative and standby fire fighting system in the building.

 

THE LESSEE shall not, whether in the course of its interior fit-out works or as
any thing ancillary thereto or at any time for any purpose whatsoever, execute
or permit to be executed any works involving cutting/ chopping/ digging/
hacking/ dismantling in any manner or form/ destroying in any manner or form of
the

 

20

--------------------------------------------------------------------------------


 

floors or walls of the Demised Premises without prior written permission of THE
LESSOR.

 

Any lapse/violation/negligence on the part of THE LESSEE or its contractors /
agents during any such interior works or additions/modifications/alterations
resulting in any kind of hazard or fire in the Demised Premises/ the said
Building, loss of life/ property including third party, damage to the Demised
Premises / said building structure etc. and all financial and legal consequences
arising there from shall be the sole responsibility of THE LESSEE and THE LESSEE
shall not impose any legal and financial liability on THE LESSOR.

 

THE LESSEE’S responsibility during interior fitouts work,
additions/modifications/alterations of interior works (referred hereinafter as
interior works) and during the Lease Tenure/Lease Renewal Tenure and during
operations is more detailed in ANNEXURE X to this Lease Deed.

 

In the event of any mishap occurring due to usage of lifts/escalators/elevators
provided in said Building / said Complex, THE LESSOR or its employees shall not
be held responsible for the same.

 

37.                                 THE LESSEE hereby represents to THE LESSOR
that it is the owner of and has full right, title and interest in and to all
trade names, trademarks, service marks, brand name(s), logos, symbols and other
proprietary marks etc. (collectively ‘IPR’) and that any IPR if used by it in
Demised Premises and in the said Building/ Complex would not infringe the IPR of
any third party. THE LESSEE further covenants that it has not received any
notice of any claim against it involving any conflict or claim of conflicts.

 

THE LESSEE covenants to THE LESSOR and undertakes to hold THE LESSOR harmless
from any action brought about by any third party for any IPR infringement by THE
LESSEE. THE LESSEE further undertakes that it shall defend any and all such
acts, suits, proceedings, claims, judgments etc against THE LESSOR and any fees,
costs, expenses of any kind related or incidental to any of the foregoing
(including but not limited to) any fee (whether advocates, accountants or other
professionals) costs and expenses of any kind incurred by THE LESSOR in
preparing for, defending or taking any action with respect to the foregoing
shall be borne by THE LESSEE, which THE LESSEE agrees to pay within fifteen (15)
days of demand by THE LESSOR.

 

38.                                 That THE LESSEE has been informed by THE
LESSOR hereby to comply with all the Laws, Rules, Regulations as may be
applicable to the operations of THE LESSEE in the Demised Premises including but
not limited to the provisions of Environment (Protection) Act, 1986, Water
(Prevention and Control of Pollution) Act, 1974Air (Prevention and Control of
Pollution) Act, 1981, Municipal Solid Wastes (Management and Handling) Rules,
2000, Hazardous Wastes (Management and Handling) Rules, 1989 and Batteries
(Management and Handling) Rules, 2001, Sales Tax, Service Tax and other
applicable taxes and the Rules, Notifications etc. and their amendments made
from time to time, and ascertain, in particular, compliance with the Central and
State regulations

 

21

--------------------------------------------------------------------------------


 

concerning safe handling, storage, treatment and disposal of the wastes, and THE
LESSEE shall always remain solely responsible for the consequences of
non-compliance of the aforesaid Acts/ Rules.

 

39.                                 That THE LESSEE has been informed by THE
LESSOR hereby to install and operate and keep at all times in operational
condition, various equipments, machinery etc. at its own cost and expenses in
conformity with the provisions of Environment (Protection) Act, 1986, Water
(Prevention and Control of Pollution) Act, 1974, Air (Prevention and Control of
Pollution) Act, 1981, Municipal Solid Wastes (Management and Handling) Rules,
2000, Hazardous Wastes (Management and Handling) Rules, 1989 and Batteries
(Management and Handling) Rules, 2001 etc as applicable to THE LESSEE’s
operations in the Demised Premises and it shall always remain solely responsible
to obtain and always keep valid and make available necessary certificates from
the Pollution Control Board and/or other appropriate authorities in this regard.

 

COVENANTS AND CONDITIONS TO BE OBSERVED AND PERFORMED BY THE LESSOR:

 

40.                                 During the term of the Lease Deed, THE
LESSOR shall at its own cost, design and install a continuous and proper air
conditioning and shall use its best efforts to maintain the same in good order
and shall operate and run the same to ensure airconditioning facilities to the
Demised Premises throughout the year and shall be entitled to recover from THE
LESSEE, charges on the basis as are stipulated in this Lease Deed. Provided,
however, that should THE LESSEE require any changes, additions, alterations, in
the system, due to its interior layouts, THE LESSOR may, if possible, make such
changes and be entitled to recover from THE LESSEE, all additional costs
incurred on this account at a rate which shall be 1.2 times of the actual costs
incurred.

 

41.                                 Except in the event of a mechanical defect
and / or electrical failure, THE LESSOR shall provide air-conditioning
facilities to the Demised Premises during the normal office hours i.e. from
8 a.m. to 8 p.m. on all week days except Saturdays, Sundays, , Public and
National Holidays or THE LESSEE’s specific operating hours. On Saturdays, the
air-conditioning will be provided from 8 a.m. to 2 p.m. only or as per THE
LESSEE’s specific operating hours. Provided, however, that on receiving twenty
four (24) hours’ notice, in writing, should THE LESSEE so desires, THE LESSOR,
if possible and permissible, may at the exclusive cost of THE LESSEE, provide
air - conditioning facilities, on the second half of Saturday and also Sundays
and Public/ National Holidays or beyond THE LESSEE’s specific operating hours,
calculated at a rate which shall be 1.2 times the actual cost incurred on this
account, to the Demised Premises beyond the timings fixed, as aforesaid for the
provision of such facilities.

 

42.                                 Except to the extent of a mechanical defect
and /or electrical failure, THE LESSOR shall maintain the lifts in the said
Building serving the Demised remises and operate and run the same during the
normal office hours as specified above, on all week days except on Saturdays,
Sundays, Public and National Holidays or THE LESSEE’s specific operating hours.
On Saturdays, the lifts shall operate for

 

22

--------------------------------------------------------------------------------


 

first half of the day only or as per THE LESSEE’s specific operating hours.
These timings shall,however, be subject to such restrictions as may be imposed
by any competent authority/ies in this behalf. One of the lifts in the said
Building shall, however, operate even after normal office hours as well as in
the second half on Saturdays and also on Sundays, Public and National Holidays.

 

Provided, however, should THE LESSEE so desire, THE LESSEE may by giving twenty
four (24) hours’ notice in writing request for provision of lift facility beyond
the timings fixed as aforesaid for the provision of such lift facility to the
Demised Premises, on the second half of Saturdays and also on Sundays, Public
and National Holidays or beyond THE LESSEE’s specific operating hours. Upon
receipt of such a written request, THE LESSOR may provide lift facilities to THE
LESSEE calculated at a rate which shall be 1.2 times the actual cost incurred on
this account.

 

43.                                 To carry out at its own cost, all major and
structural repairs to the Demised Premises and also to the said Building.

 

44.                                 To supply and maintain regular supply of
power/ electricity and water to the Demised Premises.

 

45.                                 To keep the Demised Premises in wind and
watertight condition.

 

46.                                 To permit to carry out at the cost of THE
LESSEE, but without in any way damaging the main structure of the Demised
Premises or the said Building, erection of internal partitions and other
internal alterations and additions which are not visible from outside, as may be
necessary for the business of THE LESSEE provided THE LESSEE shall give prior
written intimation of thirty (30) days to THE LESSOR in writing and with prior
written approval of THE LESSOR’s architect, THE LESSEE shall commence such
alteration(s) or addition(s), provided, further that if any such additions or
alterations, require the prior approval or permission of any Municipality or any
other local body or authority, local or otherwise, or are governed by any
rules or regulations. THE LESSEE shall not carry out such additions or
alterations or erections without obtaining the prior permission or approval
aforesaid and complying with such rules and regulations of such Municipal or
local body or Government Authority. Provided further, that THE LESSEE shall upon
vacating the Demised Premises remove such fixtures and fittings and restore the
Demised Premises to THE LESSOR in its original condition, excepting reasonable
wear and tear.

 

47.                                 To allow during the term of the Lease Deed,
peaceful enjoyment of the Demised Premises, subject to THE LESSEE performing all
its obligations under this Lease Deed.

 

23

--------------------------------------------------------------------------------


 

COVENANTS AND CONDITIONS TO BE OBSERVED AND PERFORMED BY THE PARTIES:

 

48.                                 The super built — up area calculations are
as provided in Annexure – IV hereto. All payments by THE LESSEE towards rent,
interest free security deposit, interest free maintenance security deposit,
maintenance and other charges etc. shall be determined and payable by THE LESSEE
in terms of the final super built-up area to be determined on the Date of
Possession/ Lease Commencement whichever is earlier.

 

49.                                 In the event any local body / authority
takes over the maintenance of such services and facilities / amenities and the
payment for such services and facilities / amenities of said Complex (more
particularly set out in Annexure – VI) to the local body / authority is to be
made by THE LESSOR, then THE LESSEE agrees to reimburse all such costs and
charges as may be levied in respect of the Demised Premises to THE LESSOR as may
be demanded by THE LESSOR at actuals, duly supported by relevant documents, if
available.

 

50.                                 THE LESSOR has provided electrical wiring
only up to the main distribution board on each floor in the said Building and
shall not provide any electric wiring, fixtures and fans etc., inside the office
spaces which shall be installed by THE LESSEE at its own cost. Similarly air
conditioning is provided by THE LESSOR up to air handling unit on each floor of
the said Building. The internal distribution system of air conditioning in the
Demised Premises shall be the sole responsibility of THE LESSEE.

 

51.                                 The fire fighting and fire detection system
which is provided by THE LESSOR in accordance with Amendment no.3 to the
National Building Code of 1983 (SP7):1983 Part IV is limited to installation of
sprinklers and fire detection system in the basement(s) and common areas of the
said Building such as lobbies, staircases corridors, etc. and service shaft for
fire fighting and sprinkler services on each floor.

 

If, however, due to any subsequent legislation, Government orders, directives or
guidelines or due to any change in the National Building Code, additional fire
safety measures are undertaken, then THE LESSEE agrees to pay on demand
additional expenditure incurred thereon for installing additional fire safety
measures as determined by THE LESSOR which shall be final and binding on THE
LESSEE. THE LESSEE agrees that, in case THE LESSEE so desires, it shall at its
own cost and responsibility install fire fighting equipment and systems within
the Demised Premises which shall be in compliance with the fire fighting
regulations and safety systems as prevalent and approved by the Competent
Authorities.

 

However, it is made clear that any lapse on the part of THE LESSEE in installing
safe and adequate fire fighting systems within the Demised Premises or any fire,
electrical or otherwise, or any kind of hazard originating from the Demised
Premises shall not impose any legal and financial liability on THE LESSOR and
THE LESSEE agrees to keep THE LESSOR indemnified and harmless in this regard.
Similarly THE LESSEE shall ensure that the internal air-conditioning electrical
systems and any other work done internally within the Demised

 

24

--------------------------------------------------------------------------------


 

Premises shall not pose any fire, electrical, structural, pollution and health
hazards. THE LESSEE shall be solely responsible for all legal and financial
consequences arising there from and THE LESSEE agrees to keep THE LESSOR
indemnified and harmless in this regard.

 

52.                                 If THE LESSEE requires any extra fire
fighting systems to be installed in the Demised Premises, including but not
limited to extending fire fighting system in the Demised Premises, then the same
shall be installed by THE LESSOR at a cost which shall be 1.2 times the actual
costs, to be payable by THE LESSEE to THE LESSOR.

 

53.                                 In the event THE LESSOR suggests additional
fire safety measures, though not statutorily required, for installation by THE
LESSEE within the Demised Premises and THE LESSEE fails to implement THE
LESSOR’s suggestion either fully or in part, then THE LESSEE alone shall be
liable and responsible for all consequences arising from such inaction/decision
on its part.

 

54.                                 It is abundantly made clear to THE LESSEE
that the cost incurred by THE LESSEE, during the lease period, to install fire
fighting and fire detection systems within the Demised Premises, shall be to its
account solely and shall not be borne or refunded by THE LESSOR or deducted from
the rent payable to THE LESSOR under any circumstances whatsoever.

 

55.                                 During the term of the Lease Deed and the
renewed Lease Deed if any, THE LESSOR shall obtain fire and special peril
insurance coverage of the entire said Building, including third-party liability
and shall make timely payment of all insurance premiums.

 

56.                                 During the term of the Lease Deed and the
renewed Lease Deed if any, THE LESSEE shall obtain comprehensive insurance
coverage, including third-party coverage, of all interior works while carrying
out interiors or thereafter from the time of take over of possession for
interiors and lease term(s), renovations, furniture, equipment and/or other
items kept or stored in the Demised Premises, third party shall make timely
payments of all insurance premia. THE LESSOR shall in no way be responsible for
any loss occasioned by THE LESSEE on account of not obtaining comprehensive
insurance coverage of all renovations, furniture, equipment and/or other items
kept or stored in the Demised Premises.

 

57.                                 However, it is made clear that in the event
of an accident or fire or damages for any other reason resulting in any loss,
financial or otherwise to either party or to third parties, both Parties agree
to take up the matter with their respective Insurance Companies through the
insurance cover including third party liability.

 

THE LESSEE shall allow third party fire /safety inspectors being appointed by
THE LESSOR /its nominees for fire /safety audit.

 

58.                                 That if at any time during the occupation by
THE LESSEE of the Demised Premises, the lifts or the air conditioning system
fails to function or fails to

 

25

--------------------------------------------------------------------------------


 

maintain the required temperature levels, THE LESSEE shall be entitled to call
upon and require THE LESSOR to remedy and rectify the system within a reasonable
time. Provided, however, that THE LESSOR shall ensure that there will not be
total absence of lifts and air-conditioning for more than one day at a time.

 

59.                                 THE LESSOR may forthwith re-enter upon the
Demised Premises or upon any part thereof or may terminate this Lease and this
Lease Deed shall thereupon stand determined but without prejudice to any claim
which THE LESSOR may have against THE LESSEE in respect of any breach, non —
performance or non — observance of the covenants or conditions herein contained
in the following events:

 

(a)          If any amount payable by THE LESSEE to THE LESSOR by way of rent
and other sums/ charges payable under this Lease Deed shall be in arrears and
unpaid for a period of Thirty (30) days after the same has become due and THE
LESSEE fails to clear the payments.

 

(b)         If THE LESSEE shall omit to perform, observe any covenant or
condition to be observed and performed on the part of THE LESSEE and shall
continue to do so or fails to remedy the breach within seven (7) days of the
intimation of such breach or THE LESSEE is adjudicated as insolvent

 

It is further agreed by THE LESSEE that THE LESSOR shall be entitled to adjust
all and any sums due to THE LESSOR including rent, car/two wheeler parking space
charges, façade signage charges (due for the year in which the lease is
terminated) and maintenance charges for the unexpired lock in period of lease
and to the extent of shortfall in notice period, taxes, interests, damages etc.,
against all security deposits made by THE LESSEE with THE LESSOR under this
Lease Deed. In the event the aggregate of arrears of rent, any other sum due and
payable and the above mentioned costs exceed the amounts deposited as security
deposits with THE LESSOR, then THE LESSEE shall pay to THE LESSOR such amounts
due to THE LESSOR, over and above such sums deposited by THE LESSEE with THE
LESSOR.

 

60.                                 That if the Demised Premises or any part
thereof be destroyed or damaged by fire (not caused by any willful act or
negligence of THE LESSEE), earthquake, tempest, flood, lightning, violence of
any army or mob or enemies of the country or by any other irresistible force so
as to render the Demised Premises unfit for the purpose for which the same was
leased, THE LESSEE may, temporarily vacate the whole or such portion of the
Demised Premises as may be required to enable THE LESSOR to carry out repairs in
order to restore the Demised Premises as it was then existing at the time of THE
LESSEE entering into the Demised Premises (reasonable wear and tear excepted)
and in such event, the payment of rent, other charges and maintenance/service
charges till the affected area of the Demised Premises or portion thereof are
repaired and restored to the state as specified above shall abate.

 

26

--------------------------------------------------------------------------------

 

 

However, if such force majeure conditions persist for more than 90 days, THE
LESSEE shall have the option to terminate the Lease Deed vide giving 30 days
written notice to THE LESSOR. In such an event, THE LESSOR shall be liable to
refund the Security Deposits paid by THE LESSEE towards the lease of the Demised
Premises to THE LESSEE.

 

61.                                 THE LESSEE undertakes that during the term
of this Lease Deed or any renewal thereof, it shall maintain its corporate
existence and shall not dissolve or liquidate or enter into an agreement with
any party, including but not restricted to a compromise with its
creditor(s) such that its corporate existence is or may be questioned, in which
event, this Lease Deed shall automatically terminate.

 

In the event of THE LESSEE being adjudged insolvent or in the case of Company/
Firm being liquidated, the Lease shall stand automatically terminated and THE
LESSOR shall enter into the Demised Premises to assume the possession which
shall be without prejudice to the rights of THE LESSOR to claim/ recover its
dues along with interest/ damages till the date of termination.

 

62.                                 THE LESSOR shall have the right to install
posters, banners, contra-visions, any displays of multimedia/visual format in
the common areas like lift lobbies, atrium(s), lifts etc. of the said Building.

 

63.                                 The entry to the lift lobby/atrium of the
said Building will be permitted to the employees of THE LESSEE only through the
Access Cards provided by THE LESSOR. The cost of such Access Cards shall be
borne by THE LESSEE. THE LESSEE shall provide THE LESSOR details of all
employees for whom the cards are to be made at least one month prior to the Date
of Occupation. Any additional cards required by THE LESSEE will be provided
after one month from the date of request.

 

The cost of the Access Cards shall be paid to THE LESSOR at the time of making
such request.

 

In the event of loss of Access Card by THE LESSEE’s employee(s), the same shall
be intimated to THE LESSOR immediately by THE LESSEE so as to avoid any misuse
thereof.

 

The new Access Card will be issued on receipt of written request from THE LESSEE
along with the cost of Rs.35/- per card.

 

In the event of cessation or termination of any employee of THE LESSEE, the
Access Card shall be returned to THE LESSOR immediately to avoid any misuse
thereof.

 

27

--------------------------------------------------------------------------------


 

64.                                 THE LESSEE agrees and consents that it would
have no objection to THE LESSOR mortgaging or creating a third party charge on
the Demised Premises subject to, however, that the creation of such mortgage /
charge of the Demised Premises shall not affect the rights of THE LESSEE to use
the Demised Premises during the lease period.

 

65.                                 THE LESSEE agrees and consents that it would
have no objection for transfer either by way of sale, mortgage or in any other
manner howsoever, of the Demised Premises and/or the said Building, provided,
the rights of THE LESSEE in the Demised Premises remain unaffected vis-à-vis the
transferee.

 

66.                                 THE LESSEE agrees and commits that THE
LESSOR shall have sole and absolute right to make additions, raise storeys or
put up additional structures as may be permitted by competent authorities and
such additional structures and storeys shall be the sole property of THE LESSOR,
which THE LESSOR will be entitled to dispose of in any way it chooses without
any interference on the part of THE LESSEE by itself or with one or more of the
rest of occupants of the said Building. Further all the terraces of the said
Building including the parapet walls of the terraces shall always be the
property of THE LESSOR and THE LESSOR shall be entitled to use the same for any
purpose as it may deem fit.

 

67.                                 That if during the term of the Lease Deed
and the renewed Lease Deed if any, the Demised Premises or any part thereof be
lawfully acquired or requisitioned by the Government or any local body or
authority, local or otherwise, THE LESSOR alone shall be entitled to any and all
compensation payable and THE LESSEE shall not raise any claim in respect thereof
on THE LESSOR.

 

68.                                 That where two or more persons are included
in the term “THE LESSEE” all covenants, terms, conditions and restrictions shall
be binding on them jointly and each of them severally and shall be binding on
their personal representatives respectively, jointly and severally.

 

69.                                 That if any provision of this Lease Deed
shall be determined to be void or unenforceable under applicable law, such
provisions shall be deemed amended or deleted to the extent necessary to conform
to applicable law and the remaining provisions of this Lease Deed shall remain
valid and enforceable.

 

70.                                 That THE LESSEE and THE LESSOR shall abide
by the laws of the land and any and all local enactments in respect of this
Lease Deed of the Demised Premises. THE LESSOR may, with intimation in writing
to THE LESSEE, inspect the Demised Premises from time to time at frequencies
considered necessary by THE LESSOR and should there be any violations,
contraventions as are observed by

 

28

--------------------------------------------------------------------------------


 

THE LESSOR, THE LESSEE will ensure compliance with the requirements as per
applicable laws.

 

71.                                 Any penalties levied by the Government,
State, Municipal Body etc. as a result of non-compliance by either Party will be
borne by the defaulting party in respect of the Demised Premises.

 

72.                                 That the building wherein the Demised
Premises are located is a strictly no-smoking area. THE LESSEE shall ensure that
no act in contravention of the provisions of ‘Prohibition of Smoking in Public
Places Rules, 2008’ is committed in the Demised Premises or in the common spaces
of the Building wherein the Demised Premises are located. In case any offence
under the ‘Prohibition of Smoking in Public Places Rules, 2008’ is committed in
the Demised Premises or in common areas of the said Building wherein the Demised
Premises are located, by any employee/visitor of THE LESSEE, THE LESSEE shall be
responsible for the same and any fine payable in respect thereof shall be paid
by THE LESSEE and THE LESSOR shall not be responsible for the same.

 

.73.                              That any notice, letter or communication to be
made, served or communicated unto THE LESSOR under these presents shall be in
writing and shall be deemed to be duly made, served or communicated only if the
notice, letter or communication is addressed to THE LESSOR at the address given
below or such other addresses as may be intimated in writing by THE LESSOR in
this behalf and sent by registered post/fax/email (given hereunder)/ speed post
or delivered personally with acknowledgement. Similarly any notice, letter or
communication to THE LESSEE by THE LESSOR or other authorized representatives of
THE LESSOR shall be deemed to be made, served or communicated only if the same
in writing is addressed to the below mentioned address of THE LESSEE or to the
address of the Demised Premises when THE LESSEE has shifted to the same, by
registered post/fax/email (given hereunder)/ speed post or delivered personally
with acknowledgement. The communication is to be addressed to the following:

 

For THE LESSOR

 

For THE LESSEE

 

 

 

Head – Marketing (South, East & West)

 

Facilities Head

10th Floor, DLF Gateway Tower,

 

Virtusa Software Services Pvt. Ltd.

‘R’ Block, DLF City Ph – III,

 

The Lords, Plot no. 1 & 2,

Gurgaon – 122002

 

Northern Extension Area,

 

 

Thiru-VI- KA, Industrial Estate,

 

 

Guindy, Chennai – 600 032

Phone 91-124- 4057410

 

Phone: +91 – 44 – 3927 7700

 

29

--------------------------------------------------------------------------------


 

Fax 91-124-4057414

 

Fax: + 91 – 44 – 4200 2800

E Mail: lease-chennai@dlf.in

 

E mail: virtusaindfinance@virtusa.com

 

This Annexure forms an integral part of the Lease Deed.

 

 

For and on behalf of

 

For and on behalf of

DLF Assets Private Limited

 

Virtusa Software Services Private Limited

 

 

 

 

 

 

(A.C. Sachdev)

 

(Neeraj Dutt)

AUTHORIZED SIGNATORY

 

AUTHORIZED SIGNATORY

 

30

--------------------------------------------------------------------------------


 

ANNEXURE II

 

Commercial Terms and Conditions forming integral part of Lease Deed
dated                             between Virtusa Software Services Private
Limited and DLF Assets Private Limited.

 

S.N

 

Item

 

Description

 

Cross Reference
(For convenience
only)
Reference Clause
of

(a)

 

Demised Premises

 

Location- Chennai

Building — DLF IT Park @ Chennai

Block— 10

Super Built up Area - . 49,974 sq.ft. (4,642.688 sq.mtrs.)

Floor — Part of 7th

(Hereinafter referred to as “Demised Premises”).

 

1 of Lease Deed

 

 

 

 

 

 

 

(b)

 

Aggregate super built up area under this Lease Deed

 

4,642.688 Sq. Mtr.

 

1 of Lease Deed

 

 

 

 

 

 

 

 

 

 

 

49,974 Sq.ft.

 

(Forty Nine Thousand Nine Hundred and Seventy Four Square ft.)

 

1 of Lease Deed

 

 

 

 

 

 

 

(c)

 

Number of car/two wheeler parks in basement/ stilt/ surface/ mechanical car
parking spaces

 

 

 

4 of Lease Deed & 18 of Annexure — I

 

 

 

 

 

 

 

 

 

At the rate of Rs. 1,000/- per car park per month and the said car parking
charges of Rs. 1,000/- per car park per month shall be inclusive of car park
maintenance charges. The Service Tax and other taxes as applicable shall be
additional.

 

Fifty ( 50)

 

 

 

 

 

 

Additional Car /two wheeler Parking Spaces, required by THE LESSEE will be
given, subject to availability on payment of Rs. 1,000/- per car park per month.
The Service Tax as applicable

 

 

NIL

 

 

 

 

31

--------------------------------------------------------------------------------


 

 

 

shall be additional.

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

Fifty (50)

 

 

 

 

 

 

 

 

 

(d)

 

Date of Possession

 

15th May, 2011

 

2 of Lease Deed

 

 

 

 

 

 

 

(e)

 

Date of Lease Commencement

 

15th May, 2011

 

2 of Lease Deed

 

 

 

 

 

 

 

(f)

 

Date of Rent Commencement

 

 

Bare Shell Payment of Rent by LESSEE shall commence from 15th July, 2011.

 

For Car /Two Wheeler Parking spaces charges: The payment shall commence from the
Rent Commencement Date.

 

For Façade Signage Charges, payment shall commence from the 13th month of the
Lease Tenure i.e. 15th May, 2012.

 

2 of Lease Deed

 

 

 

 

 

 

 

(g)

 

Initial lease period from the Date of Lease Commencement

 

 

The initial Lease shall be for a period of 5 years with THE LESSEE having the
sole option to renew the lease for one term of 5 Years. Further, beyond 5+5
years, if mutually agreed between the parties, the lease may be renewed for a
further additional term under mutually agreed terms and conditions, provided THE
LESSEE obtains prior SEZ approval for the lease term / renewed lease term(s).

 

Both THE LESSOR and THE LESSEE shall maintain their SEZ/ Unit Approvals valid
during the entire Lease Tenure/ renewed Lease Tenure.

 

12 of Annexure I of Lease Deed

 

 

 

 

 

 

 

(h)

 

Option to renew Lease Deed for further period

 

One term of Five years

 

Further beyond 5+5 years, if mutually agreed between the parties, the lease may
be renewed for a further additional term under mutually agreed terms and
conditions, provided THE LESSEE

 

5 of Lease Deed

 

32

--------------------------------------------------------------------------------


 

 

 

 

 

obtains prior SEZ approval for the lease term / renewed lease term(s).

 

 

 

 

 

 

 

 

 

(i)

 

Monthly Rent Payable on super built up area for initial 36 months of the lease
period

 

 

 

1 of Annexure I of Lease Deed

 

 

 

 

 

 

 

 

 

Bare Shell

 

Rs. 40/- (Rupees Forty only) Per Sq. Ft. Per Month amounting to Rs.19,98,960/-
(Rupees Nineteen Lakhs Ninety Eight Thousand Nine Hundred and Sixty Only) per
month

 

The Service Tax and other taxes on monthly rents as applicable shall be
additional and shall be borne by THE LESSEE.

 

 

 

 

 

 

 

 

 

(j)

 

Increase in rent, Interest Free Security Deposit, façade signage charges, any
other charges

 

 

The rent will be enhanced by fixed 15% over the last paid rent at the end of
Thirty Six (36) months, Seventy Two (72) months and One Hundred and Eight (108)
months respectively from the date of Lease Commencement.

 

The interest free security will be enhanced to be always equal to Six (06)
months rent and shall increase by 15% at the end of the Thirty Six (36) Months,
Seventy Two (72) months and One Hundred and Eight (108) months respectively from
the date of Lease Commencement.

 

5 of Lease Deed & 9 of Annexure I of Lease Deed

 

33

--------------------------------------------------------------------------------


 

 

 

 

 

The enhancement of rent and payment of enhanced Interest Free Refundable
Security Deposit shall not lead to waiver of 6 months’ notice required to be
given by THE LESSEE, as per the terms of this Lease Deed, for renewal(s) of the
Lease Deed.

 

In the event, THE LESSEE shifts into another block/ tower/ building of THE
LESSOR which is operational at a later date, then in all such cases, the
escalation for the space taken up in the new block/Tower/ Building shall be
co-terminus with the previous block/ tower/ building escalation dates.

 

In the event THE LESSEE takes up space in phased manner or additional space
subsequently, then the escalation for all subsequent phases shall be co-terminus
with the escalation date for Phase I take up.

 

 

 

34

--------------------------------------------------------------------------------


 

(k)

 

Car parking space charges

 

50 Car/two wheeler parking spaces will be provided in basement/ stilt/ surface/
mechanical car parking spaces on payment of Rs. 1,000/- per car park per month
and the said car parking charges of Rs. 1,000/- per car park per month shall be
inclusive of car park maintenance charges.

 

Car parks required by THE LESSEE will be given @ Rs. 1,000/- per car park per
month. Any additional car parks required by THE LESSEE will be given, subject to
availability, @ Rs.1,000/- per car park per month. The lock-in period shall also
be applicable to car parking spaces.

 

The Service Tax and any other taxes on car parking charges as applicable shall
be additional and shall be borne by THE LESSEE.

 

There shall be no escalation in the car parking space charges.

 

18 of Annex — I

 

35

--------------------------------------------------------------------------------


 

(l)

 

Bulk Electricity Supply Deposit for 300 KVA of Power Load.

 

NIL

Any additional power load required by THE LESSEE shall be provided not exceeding
3% of 0.006 KVA per sq.ft. of leased area, subject to availability and on
payment of a non-refundable charge of Rs. 10,000/- per KVA of power load in
addition to the refundable deposit of Rs. 4,000/- per KVA of power load.
However, any additional infrastructure cost required for supply of power from
the source of power to the electrical tap off box on the floor shall be borne by
THE LESSEE at Cost + 20% basis. Any additional power load requirement beyond 3%
of 0.006 KVA per sq.ft of leased area shall be discussed separately between the
parties.

It is however clarified that the above mentioned power load of 0.006 KVA per
sq.ft. of super built-up area is exclusive of power load for air conditioning
provided by THE LESSOR.

 

16 of Annex-I

 

 

 

 

 

 

 

(m)

 

Interest Free Refundable Security Deposit always equivalent to rent of Six (06)
months at any given point of lease.

 

Rs.1,19,93,760 (Rupees One Crore Nineteen Lakhs Ninety Three Thousand Seven
Hundred and Sixty Only)

 

The amount shall stand increased by such percent as mentioned in Clause
(j) above.

 

8, 9,10 & 11 of Annexure I of Lease Deed

 

 

 

 

 

 

 

 

 

- Paid at the time of signing of MOU vide cheque dated 02.04.2011, bearing
No.00204 drawn on HDFC Bank

 

Interest free refundable security deposit amounting to Rs. 59,96,880/- (Rupees
Fifty Nine Lakhs Ninety Six Thousand Eight Hundred and Eighty Only)

 

 

 

 

 

 

 

 

 

 

 

- Payable on signing of this Lease Deed and before handover for interior works.

 

 

Interest free refundable security deposit amounting to Rs. 59,96,880/- (Rupees
Fifty Nine Lakhs Ninety Six Thousand Eight Hundred and Eighty Only)

 

 

 

36

--------------------------------------------------------------------------------


 

(n)

 

Interest Free Refundable Maintenance Security Deposit @ Rs 11.50 per sq.ft. per
month for normal office hours i.e. from 8.00 a.m. to 8.00 p.m. from Monday to
Friday and from 8.00 a.m. to 2.00 p.m. on Saturday except Sundays, Public and
National Holidays orfor 24*7 operations except Public & National Holidays.

 

Maintenance services on National Holidays can only be provided if THE LESSEE
gets the requisite approvals from the local administration / competent
authority(ies) and not otherwise.

 

The above rates are estimations as on 1st April 2008 and will depend on the
relevant rates of petroleum products, taxes, electricity rates, wages & salaries
during the Lease Tenure/ Renewed Lease Tenure. All maintenance charges are at
cost + 20% as given in Clause 7 Annexure I.

 

NIL

 

 

11 of Annexure I of Lease Deed

 

 

37

--------------------------------------------------------------------------------


 

(o)

 

Facade Signage Charges for initial 12 months of the lease term starting from the
date of Lease Commencement

 

NIL

 

Clause 16 of Annexure I of Lease Deed

 

 

 

 

 

 

 

 

 

Façade Signage charges from 13th month of the lease term starting from the date
of Lease Commencement i.e. w.e.f. 15th May, 2012

 

Rs. 6,00,000/- (Rupees Six Lakhs only) per annum

 

 

 

 

 

 

 

 

 

(p)

 

Lock- in period from the Date of Lease Commencement.

 

Thirty Six (36)Months

 

3 of Lease Deed and 12 of Annexure I

 

 

 

 

 

 

 

(q)

 

Notice period for termination of Lease Deed

 

Six (06)Months

 

3 of Lease Deed

 

 

 

 

 

 

 

(r)

 

Cost of finishing works related to the common passage @ Rs. 15 per sq. ft. of
the leased area on signing of this Lease Deed. The Service Tax and other taxes,
as applicable shall be additional.

 

Rs. 7,49,610/- (Rupees Seven Lakhs Forty Nine Thousand Six Hundred and Ten only)

 

17 of Annexure I

 

 

 

 

 

 

 

(s)

 

Place at which the rent and all other sums payable by THE LESSEE to THE LESSOR
by Cheques/ Bank drafts/ wire transfer.

 

New Delhi

 

2 of Annexure I

 

 

 

 

 

 

 

(t)

 

Charges for Electricity/Power for internal Usage

 

As per Annexure XI

 

 

 

This Annexure forms an integral part of the Lease Deed.

 

 

For and on behalf of

 

For and on behalf of

DLF Assets Private Limited

 

Virtusa Software Services Private Limited

 

 

 

 

 

 

(A C Sachdev)

 

(Neeraj Dutt)

AUTHORIZED SIGNATORY

 

AUTHORIZED SIGNATORY

 

38

--------------------------------------------------------------------------------

 

ANNEXURE — III (a)

DESCRIPTION OF THE PLOT

 

All those pieces and parcels of lands admeasuring a total area of 12.3808
hectares comprised in

 

Sl.
No.

 

Survey
Number

 

Area in
Hectares

 

1.

 

58/5

 

0.3650

 

2.

 

58/2B

 

0.3050

 

3.

 

58/2A

 

0.2550

 

4.

 

58/6B

 

0.3400

 

5.

 

57/14

 

0.1039

 

6.

 

58/6A

 

0.1100

 

7.

 

57/5C

 

0.0600

 

8.

 

57/2

 

0.3050

 

9.

 

57/7B

 

0.0037

 

10.

 

57/4

 

0.3350

 

11.

 

57/6

 

0.0290

 

12.

 

57/5A

 

0.0600

 

13.

 

57/5B

 

0.0600

 

14.

 

58/3

 

0.3400

 

15.

 

58/4

 

0.3450

 

16.

 

59/2

 

0.2350

 

17.

 

59/3A2A

 

0.0600

 

18.

 

61/3B

 

0.1050

 

19.

 

61/3C

 

0.0250

 

20.

 

55/6A1

 

0.6397

 

21.

 

59/3A3

 

0.4050

 

22.

 

59/3A4

 

0.4050

 

23.

 

59/3A2B

 

0.3168

 

24.

 

59/3A2C

 

0.9450

 

25.

 

57/15A

 

0.2450

 

26.

 

58/7B2

 

0.0300

 

27.

 

58/8

 

0.0960

 

28.

 

57/15B

 

0.4054

 

29.

 

58/7A1

 

0.0600

 

30.

 

58/7B1

 

0.0300

 

31.

 

56/2B2

 

0.0850

 

32.

 

56/2C

 

0.3011

 

33.

 

59/3A1

 

0.4050

 

34.

 

58/9

 

0.0575

 

35.

 

59/1

 

0.0636

 

36.

 

59/3B

 

0.5271

 

37.

 

60/2

 

0.8950

 

38.

 

60/1A

 

0.0250

 

39.

 

60/1B

 

0.0150

 

40.

 

60/1D

 

0.5700

 

41.

 

60/1E

 

0.3150

 

42.

 

60/1F

 

0.3450

 

43.

 

58/7B2

 

0.0200

 

44.

 

58/8

 

0.0700

 

45.

 

58/9

 

0.0720

 

46.

 

58/10

 

0.0810

 

47.

 

59/1

 

0.4870

 

48.

 

59/3B

 

0.0600

 

49.

 

56/2C

 

0.1000

 

50.

 

56/2E

 

0.0280

 

51.

 

56/2F

 

0.0280

 

52.

 

56/2G

 

0.0490

 

53.

 

56/3

 

0.0210

 

54.

 

56/4

 

0.0320

 

55.

 

57/6

 

0.0120

 

56.

 

57/7B

 

0.0890

 

57.

 

57/10B

 

0.0890

 

58.

 

57/13

 

0.0400

 

59.

 

57/14

 

0.0740

 

60.

 

57/15A

 

0.3130

 

61.

 

57/15B

 

0.0890

 

62.

 

59/3A2B

 

0.0030

 

 

 

 

Mugalivakkam Village, Sriperumbudur Taluk, Kancheepuram District, and situated
within the sub-registration district of Kunrathur, and registration district of
South Chennai.

 

Item II

 

All those pieces and parcels of lands admeasuring a total area of 4.35012
hectares comprised in Survey Nos.55 (0.07500 Hec), 57 (0.10445 Hec), 58/1
(3.38925 Hec), 58/2 (0.19538 Hec) and 58/3 (0.58604 Hec). Manapakkam Village,
Sriperumbudur Village, Kancheepuram District, and situated within the
sub-registration district of Joint-I, South Chennai and registration district of
South Chennai.

 

Item I and Item II in all measuring 16.73092 hectares

 

Situated in DLF IT PARK @ Chennai, 1/124 Shivaji Gardens, Moonlight Stop,
Nandambakkam Post, Ramapuram, Mount-Poonamallee Road, Chennai 600 089

 

SCHEDULE B - (Description of leased Premises)

 

[g131022kr09i001.jpg]

 

49,974 sq. ft ( 4642.688 sq. mtrs.) of super built up area on part of 7th Floor
of Block 10 situated in the Schedule A Property.

 

DLF IT Park @ Chennai is a Special Economic Zone IT Park notified vide official
gazette numbers F- 2/124/2006 dated 16th November 2006 and F-2/124/2005 dated
14th February 2007 approved by Ministry of Commerce.

 

39

--------------------------------------------------------------------------------


 

ANNEXURE — III(b)

DESCRIPTION OF THE FLOOR PLAN

 

[g131022kr09i002.jpg]

 

Ministry of Commerce.

 

40

--------------------------------------------------------------------------------


 

ANNEXURE — III(b)

DESCRIPTION OF THE FLOOR PLAN

 

[g131022kr09i002.jpg]

 

41

--------------------------------------------------------------------------------


 

ANNEXURE — IV

AREA STATEMENT

 

 

SUPER BUILT UP AREA CALCULATIONS

BLOCK- 10, OFFICE COMPLEX, MANAPAKKAM, CHENNAI

 

FLOOR

 

OFFICE AREA

 

SUPER AREA

 

TERRACE AREA

 

TOTAL SUPER
BUILT UP AREA

 

OFFICE NO.

 

(SQM)

 

(SFT)

 

(SQM)

 

(SFT)

 

(SQM)

 

(SFT)

 

(SQM)

 

(SFT)

 

SEVENTH 7F1

 

1553.554

 

16722

 

1941.942

 

20903

 

––

 

––

 

1941.942

 

20903

 

SEVENTH 7F2

 

1080.216

 

11627

 

1350.271

 

14534

 

––

 

––

 

1350.271

 

14534

 

SEVENTH 7F3

 

1080.380

 

11629

 

1350.475

 

14537

 

––

 

––

 

1350.475

 

14537

 

TOTAL

 

3714.150

 

39978

 

4642.688

 

49974

 

––

 

––

 

4642.688

 

49974

 

 

The Super built up area shall be the sum of Office areas, the Common areas in
the entire said building, i.e., Block-10 and useable terrace(s) area attached to
Office area. The aforesaid areas are tentative and are subject to change, the
final Super built up areas shall be confirmed by the DLF Assets Private Limited
on the date of possession upon completion of construction of above said building
after accounting for changes, if any, during construction.

 

Whereas the Office area on a floor shall mean the entire area enclosed by its
periphery walls including area under walls, wall cladding, columns, toilets,
pantries, lift lobbies, AHU, Electrical rooms, which form integral part of said
office floor and the Common areas shall mean all such parts / areas in said
building which the M/s Virtusa Software Services Pvt. Ltd. / Occupants of one
floor shall use by sharing with the Occupants of other floors, including
entrance canopy, corridors and passages, area of cooling towers and chillers,
security / fire control room(s), lift shafts, all electrical shafts, D.G.
shafts, A.C. shafts, pressurisation shafts, plumbing and fire shafts on all
floors and rooms, staircases, mumties, lift machine rooms, over head water tanks
and services area on roof of said building. In addition prorata share of common
services area in the basement and on surface of the said plot, including but not
limited to electric sub-station, transformers, D.G. set rooms. Underground water
and other storage tanks, A.C. Plant room, Pump rooms, Sewage treatment plant,
maintenance and service rooms, fan rooms, circulation areas etc. shall be
counted towards common areas. Office area to Super area ratio shall be 80%.

 

Area of terrace(s), attached to Office area, if any, shall be counted 50% and
added to the total Super built up area. However, lessee shall not be allowed to
cover such terrace(s) and shall use same as open areas only and in no other
manner whatsoever.

 

42

--------------------------------------------------------------------------------

 

 

ANNEXURE V

 

STATEMENT OF RENT, INTEREST FREE SECURITY, INTEREST FREE MAINTENANCE SECURITY,
CAR,TWO WHEELER PARKING SPACE CHARGES PAYABLE BY VIRTUSA SOFTWARE SERVICE
PRIVATE LIMITED, TO DLF ASSETS PRIVATE LIMITED DURING THE PERIOD OF LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

INTEREST FREE

 

CAR PARKING

 

BEGINNING
FROM

 

ENDING
ON

 

AREA
(in
Sq.ft.)

 

Rent (Rs
per sq.ft.
per mth)

 

MONTHLY RENT
PAYMENT OF THE
SUPER BUILT-UP
AREA (Rs.)

 

INTEREST FREE
SECURITY (IN RS)
EQUIVALENT TO
SIX (06) MONTHS
PREVAILING RENT

 

MAINTENANCE
SECURITY
DEPOSIT FOR
NORMAL
WORKING
HOURS/ 24x7
OPERATIONS

 

50 Nos. of Car
Parking @ Rs.
1,000 per Car
Park per
month
(In Rupees)

 

0 Nos. of
Additional
Car Parking
@ Rs. 1,000
per Car Park
per month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.05.2011

 

14.05.2014

 

49,974

 

40.00

 

19,98,960.00

 

1,19,93,760.00

 

NIL

 

50,000.00

 

NIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.05.2014

 

14.05.2016

 

49,974

 

46.00

 

22,98,804.00

 

1,37,92,824.00

 

NIL

 

50,000.00

 

NIL

 

 

Note: All terms as per Lease Deed are applicable.

 

43

--------------------------------------------------------------------------------

 

 

ANNEXURE VI

 

MONTHLY MAINTENANCE AND SERVICE EXPENDITURE (INDICATIVE)

 

A.                       The expected monthly maintenance and service
expenditure shall be charged at actuals +20% of the sum total of the following
expenditure calculated on 49,974 sq.ft. of Super Built — up area basis and shall
be charged every month. The expenditure shall include but shall not be limited
to the following:

 

1.                           Annual maintenance contracts, Service contract
expenditure including taxes & statutory levies as applicable, lease rental and
other charges for operation and maintenance of all electro-mechanical equipments
and all other equipment installed and to be additionally installed by THE
LESSOR/maintenance agency.

 

2.                           Cost of water for all purposes.

 

3.                           Cost of electricity for central air-conditioning
and all services provided including in the parking, common and external areas.

 

4.                           Cost of maintenance of landscaped areas, compound
wall, tube well, electrification sewerage, roads and paths and any other
services within the boundary of the said plot.

 

5.                           Cost of maintenance, cleaning, painting and
necessary replacements of a revenue nature in common areas including cost of
maintenance of basements and common services therein.

 

6.                           Cost of security services.

 

7.                           Cost of administrative staff, maintenance staff of
the building and the manager directly related to the maintenance of the
building.

 

8.                           Cost of all consumables for all services in common
areas.

 

9.                           Annual fees of various authorities.

 

10.                     Cost of diesel and lubricants etc. for DG sets and cost
of gas and lubricants etc. for gas generators and air conditioning systems etc.

 

11.                     Cost of all replacements / refurnishing of parts of
various equipments used in maintenance services.

 

44

--------------------------------------------------------------------------------


 

12.                     Cost of augmentation/upgradations/replacement/deployment
of existing and additional security/fire/other electromechanical systems
acquired through leasing/amortization/ rental basis.

 

13.                     Cost of expenses incurred on infrastructure in and
around the said Building.

 

14.                     Cost of insurance of Building and fitouts when fitted
out space is provided.

 

15.                     Township maintenance charges till the services of the
colony are handed over to a local body or authority.

 

16.                     Depreciation / sinking fund /lease rentals of all
electro-mechanical equipments, including but not limited to chillers, D.G. Sets
and lifts.

 

17.                     Maintenance Charges for Car/ Two Wheeler Parking Spaces

 

18.                     Any expenditure incurred on personnel, administrative
and any other related cost of the custom/excise staff posted at SEZ operations.

 

B.                         Cost of exclusive services, if any, provided to the
occupant shall be extra.

 

C.                         Service Tax and other taxes, as applicable, shall be
additional.

 

45

--------------------------------------------------------------------------------


 

ANNEXURE-VII

 

CAR/ TWO WHELER PARKING SPACES EARMARKED FOR USE BY THE LESSEE

 

Number of car/ two wheeler parking spaces earmarked in the basement/ surface/
mechanicalcar/ two wheeler parking spaces for use by THE LESSEE

 

Fifty (50) Numbers

 

46

--------------------------------------------------------------------------------


 

ANNEXURE VIII

 

TENTATIVE SPECIFICATIONS FOR BLOCK 10, DLF IT Park @ Chennai

 

STRUCTURE

 

RCC framed structure

Finishes

 

 

External Façade

 

Combination of Clear Float Glass and/or Reflective floats glass with Granite /
Metal Cladding / Exterior paint / any other.

Atrium, Lift Lobbies Floors & Walls.

 

Combination of Indian marbles and / or granites.

Main staircase(s) / Fire Escape staircase(s)

 

Terrazzo / Kota Stone / Good concrete.

Elevators

 

High Speed Passenger Elevators. Service Elevator

Parking

 

Stilt/Surface/Basements/Mechanical

Amenities

 

Centrally Air Conditioned Building — Provision for office area Air Conditioning
provided upto AHU on each floor. The internal distribution system of Air
Conditioning shall be sole responsibility of the tenant.

Power Back up

 

100% power back-up including power back up for AC system also.

Fire Fighting

 

Sprinkler and fire detection system will be provided in the basement area and
common area only as per NBC. For fire fighting & sprinkler services in Office
area, provisions will be made upto service shaft on each floor.

Wash room

 

Gents / Ladies Toilet on each floor as per statutory norms, CI/GI piping will be
provided, but no CP fittings, Fixtures Wall / Floor finishes. Door & shutters
will be provided.

Electricity/Telephone

 

Provision on each floor up to the shaft. Connections have to be arranged by
respective owners/users. No Electric conduits or wiring shall be provided in the
slab.

 

NOTE:

 

a)              Materials specially the imported ones are subject to
availability as per prevalent policies of Govt. of India.

 

b)             Wherever larger floor heights are provided due to architectural
reasons, from the viewpoint of air conditioning load, the height of false
ceiling to be done by the Occupants shall not exceed 3 mtrs. from the finished
floor level.

 

c)              The above-mentioned specifications are for common area only. The
office area will be in “BARE SHELL” condition only i.e. cement flooring, no
plaster on concrete columns, walls or ceiling except on brick walls wherever
provided. All fittings, A.C. Ducts, Electrical distribution and Fire Fighting
etc. shall be the sole responsibility of the Occupants.

 

d)             Plumbing provision for extra toilets may be provided at one / two
different locations

 

e)              The above specifications are tentative and are subject to change
at the sole discretion of THE LESSOR.

 

47

--------------------------------------------------------------------------------


 

ANNEXURE IX

 

HANDOVER OF DEMISED PREMISES FOR OCCUPATION

 

1.                           Gas Generators, DG and Chillers shall be
commissioned for servicing the Demised Premises when THE LESSEE has completed
their scope of work for the low side before the integration with THE LESSOR high
side services can be done. The services will be provided/ connected within three
working days of THE LESSEE’s request after THE LESSEE has completed their scope
of work including interiors.

 

2.                           Lift facility will be available one day before THE
LESSEE starts operations, when advised by THE LESSEE.

 

3.                           THE LESSEE to discuss and finalize all connectivity
issues relating to telephone  service provider with the service provider. Cables
of Telephone Service Provider shall be terminated to the basement of the
building.

 

4.                           THE LESSOR shall not provide any storage space to
THE LESSEE in the basements of the said Building.

 

48

--------------------------------------------------------------------------------


 

ANNEXURE X

 

THE LESSEE’S RESPONSIBILITY DURING INTERIOR FITOUTS WORK, ADDITIONS/
MODIFICATIONS/ ALTERATIONS OF INTERIOR WORKS (REFERRED HEREINAFTER AS INTERIOR
WORKS) AND DURING THE LEASE TENURE / LEASE RENEWAL TENURE AND DURING OPERATIONS

 

THE LESSOR has provided the fire detection systems as elaborated in Part B. 
These systems are as per NBC norm.

 

A                                       THE LESSEE will be responsible to ensure
the following elaborated under different sub heads:

 

(I)                                    FIRE DETECTION & FIRE FIGHTING

 

1.               The existing sprinkler systems provided is not to be isolated
or closed at any point of time during interior works.

 

a)              For providing sprinklers below false ceiling a separate network
of sprinklers to be installed.

 

b)             Before starting the interior/fitout works, THE LESSEE will also
check for themselves that the sprinkler systems are in working condition. .

 

c)              Upon completion of False Ceiling, the sprinkler below false
ceiling is to be charged.  Only upon charging the sprinklers below false ceiling
THE LESSEE can do other interior works and can bring in the carpets / furniture
/ modular workstations/ chairs / wood for partitions etc. into the premises for
installation.

 

2.                                       Fire detection, alarm systems and fire
fighting systems must not be closed or isolated during the period when interior
works are carried out or during the lease period or lease renewal period.

 

2(a).                             As and when there is Puja/ Havan in THE
LESSEE’s Premises the Building Manager to take proper action for alarm system so
that other occupants are not disturbed. THE LESSEE shall send prior notice for
the Puja/ Havan including the essential details like time, date and the venue to
the Building Manager.

 

3.                                       Before start of Interior works THE
LESSEE to ensure 4 nos. Fire Extinguishers, 4 Nos. Sand buckets & 4 nos. Water
buckets are placed at different locations on each floor of the premises when THE
LESSEE is starting the interiors.

 

4.                                       Before doing any welding works, THE
LESSEE to obtain hot works permit and ensure that the site is clear, no
paper/wood pieces/or any other combustible material is around and adequate
standby fire-fighting mechanism in place, which includes at least 2 nos of fire
extinguishers, 1 nos of sand buckets, 1 nos of water bucket etc are in place.
Once the welding is completed, the site to be re-inspected for any welding
spark.

 

49

--------------------------------------------------------------------------------


 

5.                                       No gas of any kind to be used for
welding purposes. Only arc/electrical welding to be used.

 

6.                                      Zonal fire detection panels are provided
on all floors.  THE LESSEE to ensure that at any point of time there would be
some smoke detectors spread over the Said Premises operational and connected to
the Zonal panel.

 

7.                                       During interior works, THE LESSEE to
ensure proper signages and fire escape routes are prominently displayed inside
their premises.

 

8.                                       Security Guards professionally trained
in fire fighting systems to be deployed on each floor during all shifts round
the clock.  They should be capable of handling the fire-fighting equipments
provided on the floors such as fire hydrants etc.

 

9.                                       The entire building is a no smoking
zone.  THE LESSEE to ensure that even during interior works no person smokes
inside the building. Match Boxes & Cigarette Lighters are not allowed at site in
the building.

 

10.                                 No items of any nature to be stored in
Electrical Control / Panel Room. A stray electrical spark may result in such
items catching fire; moreover, presence of such items may impede access to
Control Panel in times of emergency.

 

11.                                 Use/storage of cooking gas / cooking gas
cylinders in the Demised Premises is not allowed.

 

12.                                 THE LESSEE’s Security Personnel except
during the interior fit-out period should not remain inside the offices after
they have been closed for the day. Unauthorised smoking by such staff can also
contribute to major fire.  After closing hours, your Security/Guard be stationed
outside the office (and not within), and the interiors of the offices can be
monitored by then over closed circuit video cameras.

 

However, only the security guards professionally trained in fire fighting
systems may remain inside the offices after they have been closed for the day.
They should be capable of handling the fire-fighting equipments provided on the
floors such as fire hydrants etc.

 

(II)                           ELECTRICAL & MECHANICAL

 

13.                                 For the operational usage THE LESSOR has
provided the electrical tap-off in electrical room alongwith  sub-meters
installed for supply of power from grid/supplying agency and back-up power.  THE
LESSEE to tap-off electricity through proper distribution panel / board properly
earthed.  The distribution of electricity inside the premises during the
interior works shall be responsibility of THE LESSEE.

 

50

--------------------------------------------------------------------------------


 

14.                                 All electrical installation shall be carried
by authorised licensed contractor and client shall submit installation test
certificate issued by same contractor and certificate of verification of these
installation by a reputed electrical consultant.

 

15.                                 During interior works Electrical supply for
fitout to be given through portable DG/Building DG (if installed). In case power
for fitouts is provided through temporary portable DG installed outside, THE
LESSEE  will have to take the tapping though a cable of suitable rating from
outside the building. Lessee to take the electricity in a proper panel/fitted
with MCB & ELCB with proper earthing. Cable of proper rating to be used as per
load. No loose connection & joints in wires will be allowed. During interior
works while using drilling/hammering machine or any other electrical equipment,
THE LESSEE shall ensure that proper 3 pin plugs are used. No over loading of
socket will be allowed.

 

16.                                 All outgoing feeders single phase & 3 phase
in Panels & DBs outlets shall be suitable of individual equipment rating and out
going feeders must have a protection arrangement so that it should trip in the
event of overload, short circuit & earth fault.

 

17.                                 All material to be used should be of IS
Standard & from reputed manufacturer.  No sub standard material to be used.

 

18.                                 No aluminum cable to be used.  Only copper
cables of ISI make to be used.

 

19.                                 Under no circumstances during interiors /
operations should the safety system in the circuit / MCB / ELCB be bypassed. 
THE LESSOR to ensure that this is adhered to under all circumstances.

 

20.                                 Only CFL & tubes with electronic chokes or
LED to be used.  No Aluminum / Copper chokes to be used.

 

21.                                 Compressors of Split AC/ Precision AC shall
be serviced regularly to avoid overheating / jamming of compressor / fan motor. 
Stabilizer sockets to be checked regularly for heating.

 

22.                                 Supply from one socket to be used for one
source only and 3 wire cable to be used rather than 3 different cables.  No
overloading of sockets.

 

23.                                 Balancing of load should be proper in all 3
phases.

 

24.                                 Coffee machine / water cooler/ oven and any
other Electrical appliances should be properly earthed and to be used with a
proper rating of cable through ELCB.

 

25.                                 For power output 15 amp plug; for lighting 5
amp plug and for AC industrial sockets to be used.

 

26.                                 Small step down transformer on false ceiling
for lighting to be properly secured.

 

27.                                No PVC pipes to be used for Electrical
wiring, only MS pipes to be used.

 

28.                                 Electrical panel wiring to be properly
dressed and the gap between the phases to be proper.

 

51

--------------------------------------------------------------------------------


 

29.                                 CT provided in the electrical panel should
be of proper size and should have a proper gap between the space and CT to be
checked for any heating/ cracking.

 

30.                                 One circuit should not have more than eight
light point or two power points.

 

31.                                 For neon signages, transformer should be
placed outside safe place or LED signages to be used.

 

32.                                 THE LESSEE to ensure that the
electro-mechanical systems installed in the Said Premises is properly maintained
during their interior works and at the time of operations.  THE LESSEE to also
ensure that no fire spreads from the premises.

 

33.                                 THE LESSEE to have the audit of their entire
Electrical systems done on a quarterly basis by a reputed Electrical consultant
and provide a certificate certifying that all THE LESSEE’s installations
including insulation resistance are in good and safe working condition and does
not have any possibility of short circuit and becoming a fire source. To be
submitted to the facility manager on quarterly basis.

 

34.                                 THE LESSEE to have the audit of their entire
HVAC systems done on a quarterly basis by a reputed HVAC consultant and provide
a certificate certifying that all THE LESSEE’s installations are in good and
safe working condition and does not have any possibility of short circuit and
becoming a fire source. To be submitted to the facility manager on quarterly
basis.

 

(III)                            DRAWINGS & SPECIFICATIONS

 

35.                                 THE LESSEE shall ensure that the fitout
works is done as per the drawings approved by THE LESSOR’s architect. No
deviation will be allowed.

 

36.                                 THE LESSEE to use fire retardant material in
the design of their interior works.

 

37.                                 While designing of interior works, it should
be kept in mind that the access to the fire hydrants is not restricted in any
way.

 

38.                                 For flushing of water closets only
cisterns/concealed cisterns are to be used. No flushing valves to be installed.

 

39.                                 THE LESSEE to install automatic gas flooding
Fire Extinguishing System, FM 200 or equivalent, in case THE LESSEE wants to
remove the sprinkler system in the Server Room.  The FM 200 will not be kept on
manual mode under any circumstances.

 

(IV)                            WORK PROCEDURE

 

40.                                 THE LESSEE shall ensure that no structural
damage takes place.

 

52

--------------------------------------------------------------------------------


 

41.                                 Every day, on completion of work, THE LESSEE
shall ensure that the site is cleaned all combustible & non-combustible scrap
including any wood/paper/lose paint /any other material/scrap is remove from the
premises.

 

42.                                 THE LESSEE shall ensure that the malba/scrap
is disposed out of project once in every three day.

 

43.                                 THE LESSEE shall ensure that the stair cases
are not blocked with interior fitout material.

 

44.                                 No material shall be stocked in the lift
lobby area.

 

45.                                 THE LESSEE shall not store paint and other
combustible material at Demised Premises. The material may be brought onto the
floor for interior finishing as and when it is required.

 

46.                                 No storage of any material / records in
basement is allowed as it obstructs free movement. However, for a limited period
of 10 days during interior works THE LESSEE with the permission of the facility
manager can use this earmarked car/two wheeler parking space as temporary
storage for fixture/furniture which is in the process of being installed. The
same must be barricaded by THE LESSEE and THE LESSEE must depute a security
guard for the same. THE LESSEE must install a Fire Fighting system such as
extinguishers, sand buckets & water buckets to the satisfaction of the facility
manager for this temporary storage area. This furniture/fixture will be allowed
to be brought only 7 days in advance of installation. The storage area must be
cleared by THE LESSEE immediately after shifting the material in their
premises.  In case the interiors are getting delayed beyond the targeted date,
THE LESSEE will clear the temporary store immediately and shift all material in
their premises. When the material is shifted on the floor the packing / covering
to be removed the same day and all packing / covering material to be shifted out
of the premises and the building on the same day.

 

47.                                 During normal office hours, no noisy
interior works such as drilling, hammering, cutting, chisilling etc is to be
carried out by THE LESSEE. The same can be done after normal office hours.
However, works other than the above can be carried on which cause no disturbance
to the occupied floors.

 

(V)                                OTHER REQUIREMENTS

 

48.                                 No Parking of CNG / LPG powered cars in
basements as the chances of occurrence of fire / explosion in such vehicles are
very high.

 

However, Original Manufacturer company-fitted CNG / LPG vehicles will be allowed
in car parking spaces designated by THE LESSOR.

 

49.                                 Working Norms for Interior Works

 

In New Building where no client is operational the interior works can be done on
24 hrs. basis.

 

53

--------------------------------------------------------------------------------

 

In a multi-tenanted building as soon as any client completes their interior
works and becomes operational; no noisy works to be done during office hours.

 

Noisy works such as drilling, hammering, cutting, chiseling etc. to be carrying
out by THE LESSEE after normal office hours.

 

50. That before any machinery, equipment, safe or furniture, etc. is moved into
or out of the Demised Premises, due approval in writing must be taken by THE
LESSEE from the Building Manager or other authorized personnel appointed by THE
LESSOR, in the absence of which the movement thereof will not be permitted by
THE LESSOR, provided, however, such movement will be allowed during normal
business hours only.

 

51. Lifts/ elevators/ escalators of reputed makes have been provided in the said
Building/ Building Complex.

 

THE LESSEE should educate its employees, visitors and customers with regard to
the DO’s and DONT’s of the safe usage of these items. These are self operating
lifts/ elevators/ escalators. Do’s and Don’ts as recommended by the suppliers
are as displayed therein.

 

The maintenance of these items is done by giving AMC’s to suppliers/ third
parties.

 

In the event of any mishap occurring, THE LESSOR or its employees shall not be
held responsible for any consequences arising from usage of these items.

 

B.                                    The following fire-detection and alarm
system are provided as per NBC norms inside the premises:

 

Fire Detection & Alarm System:

 

·                  Main control / Alarm panel located in security room connected
with the floor-wise zonal panel located near the staircase.

·                  The Smoke / Heat Detectors installed by the floor occupant
are connected to the zonal panels located on the floors.

·                  The main panel has inbuilt zone-wise fire detector and
automatic alarm on all floors, through an amplifier.

·                  All AHUs and other ventilation / pressurization systems are
operationally hooked-up with fire alarm / detection system.

 

Fire Fighting System

 

The following fire fighting systems are provided along with:

 

·                  Fire Pumps (Hydrants & sprinkler)

·                  Jockey pumps

 

54

--------------------------------------------------------------------------------


 

ANNEXURE XI (a)

 

Charges for Usage of Power in the Demised Premises

 

(a)          Usage of power during interior fitouts:

 

i.

 

To the extent grid power is available and used — To be charged as per applicable
grid rates

ii.

 

For supply of power from back up sources — To be charged at Cost + 20%

iii.

 

When power taken from Utilities company is used — To be charged at Cost + 20%

 

(b)          Usage of power during lease tenure

 

i.

 

If grid power is available and used — To be charged as per applicable grid rates

ii.

 

For supply of power from back up sources — To be charged at Cost + 20%

iii.

 

When power taken from Utilities company is used — To be charged at Cost + 20%

 

For power used for common areas from any source, along with other expenditure
like security, housekeeping etc, the total cost of above is charged in the
overall maintenance charges at Cost + 20%.

 

55

--------------------------------------------------------------------------------


 

ANNEXURE XI (b)

 

MAINTENANCE CHARGES

 

The maintenance charges for Demised Premises shall be calculated at actual cost
+ 20% payable from the Lease Commencement Date/Date of Occupation, whichever is
earlier.

 

The estimated maintenance charges as on 1.4.2008 subject to increase in prices
of diesel, gas and petroleum products, electricity rates, taxes, wages and
salaries during the lease tenure/ renewed lease tenure are as below:

 

For normal office hours (8 am to 8 pm on Weekdays and 8 am to 2 pm on Saturdays
except Sundays, Public and National Holidays): Rs 11.50 per sq.ft. per month

 

For 24*7 operations (except Public and National Holidays) is Rs 23/- per sq. ft.
per month

 

For working beyond normal office hours (provided it is a full floor): Rs 0.15/-
per sq. ft. per hour on the super built up area of the full floor even if the
area of Demised Premises is less than the full floor area or per hour for the
Demised Premises to be intimated by the Building Manager when required.

 

Note:                   In the event the building is already operational and THE
LESSEE is carrying out the fit out works but does not utilize the central air
conditioning for the Demised Premises during the fitout period; maintenance will
be charged at 50% of the normal maintenance charges.

 

56

--------------------------------------------------------------------------------


 

ANNEXURE XII

 

(Applicable in case THE LESSEE merges or amalgamates after the Lease Deed is
signed) To be given by transferee company

 

UNDERTAKING

 

TO,

 

DLF                                               

 

Ref : Lease Deed dated -                                  

 

I,                                         , the authorized representative, vide
Board resolution/Power of attorney dated                      (Copy enclosed),
                            , do hereby declare that

 

1.               We are fully aware with the Lease Deed
dated                           executed between M/s
DLF                                     and
M/s.                                     contents thereof.

 

2.               We are fully aware with the terms and conditions of the
abovementioned Lease Deed. We are aware that as per the terms and conditions of
the aforementioned Lease Deed, in case of merger/consolidation or amalgamation
of the Lessee with any other entity, a fresh Lease Deed shall be executed
between the Lessor and the other entity as provided in clause     - of the
Annexure I of the abovesaid Lease Deed subject to the new entity obtaining prior
SEZ approval.

 

3.               We undertake that as per the provisions of the Lease Deed we
shall execute a fresh lease deed on same terms and conditions within 30 days of
passing of the order by the Court approving the scheme of merger.

 

4.               We are aware that we will step into the shoes of
                                         and that our liability to make payments
of rental and other charges as per the Lease Deed shall commence from the date
of passing of the final order approving the merger. Till then the payments of
rent and other charges payable under the Lease Deed shall be borne and paid
regularly by M/s.                                    .

 

5.               We unequivocally agree, confirm and acknowledge to the Lessor
that we shall be responsible for enforcement/compliance of all the terms and
conditions of the Lease Deed and that we bind ourselves with the terms and
conditions of the aforementioned Lease Deed and we shall also be liable for
breach/non-compliance of the terms and conditions as per the Lease Deed
dated                          .

 

 

 

 

(Authorised Signatory)

 

 

 

Confirmed by:

 

(                                  )

THE LESSEE

 

57

--------------------------------------------------------------------------------


 

ANNEXURE — XIII

 

ELECTRONIC CLEARING SYSTEM ACTIVATION FORM

 

Fields in red are mandatory for activating ECS (NEFT / IFSC) mode of payment

 

1

 

Name of the Vendor :

 

DLF Assests Private Limited

2

 

Contact person :

 

R. Ramgopal

3

 

Designation :

 

Senior Manager — Accounts

4

 

Address :

 

Upper Basement, Block 1B,

DLF IT Park @ Chennai,

1/124 Shivaji Gardens, Moonlight Stop, Nandambakkam Post, Manapakkam,

Mount Poonamallee Road,

Chennai 600 089

5

 

Mobile No :

 

+91 9962003099

6

 

Contact No :

 

+91 — 44 — 45497601

7

 

Email ID :

 

ramgopal-r@dlf.in

8

 

Fax :

 

+91- 44 - 42669802

9

 

Bank Name :

 

CITI BANK

10

 

Bank Address :

 

CONNAUGHT PLACE, NEW DELHI

11

 

Account No. :

 

0011812228

12

 

Permanent Account Number

 

AACCD4923A

13

 

Tax Account Number

 

DELD09632A

13

 

NEFT Code :

 

-

14

 

RTGS Code :

 

IFSC: CITI0000002

15

 

Swift Code * :

 

CITIINBX

 

Note:

 

·                  THE LESSEE to check with concerned bank for NEFT / RTGS /
SWIFT Codes.

·                  Swift Code is required in case THE LESSEE has an account with
HSBC bank.

·                  Bill-wise details against NEFT payments by mail.

 

58

--------------------------------------------------------------------------------

 
